     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 1 of 81 Page ID #:86



1     NICOLA T. HANNA
      United States Attorney
2     LAWRENCE S. MIDDLETON
      Assistant United States Attorney
3     Chief, Criminal Division
      STEVEN R. WELK (Cal. State Bar No. 149886)
4     Assistant United States Attorney
      Chief, Asset Forfeiture Section
5     JOHN J. KUCERA (Cal. Bar No. 274184)
      Assistant United States Attorney
6     Asset Forfeiture Section
           1400 United States Courthouse
7          312 North Spring Street
           Los Angeles, California 90012
8          Telephone: (213) 894-3391
           Facsimile: (213) 894-0142
9          E-mail:    John.Kucera@usdoj.gov
10    Attorneys for Plaintiff
      United States of America
11
12
13                            UNITED STATES DISTRICT COURT

14                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

15                                   WESTERN DIVISION

16    UNITED STATES OF AMERICA,                  No. CV 18-8764

17               Plaintiff,                      VERIFIED COMPLAINT FOR FORFEITURE
18                     v.                        18 U.S.C. §§ 981(a)(1)(A) & (C)
19    REAL PROPERTY LOCATED IN                   [U.S.P.I.S.]
      PARADISE VALLEY, ARIZONA
20
21               Defendant.
22
23
24
25
26
27
28
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 2 of 81 Page ID #:87



1     PERSONS AND ENTITIES................................................6
2           FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:...................6
3           FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:...............6
4           ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:.........7
5           ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:................9
6
            ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:.............11
7
            ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:.............12
8
            FUNDS HELD IN THE NAME OF PRIMUS TRUST........................12
9
            FUNDS HELD IN THE NAME OF GOLD LEAF SRO.......................12
10
            FUNDS HELD IN THE NAME OF PROTECCTIO SRO......................13
11
            FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO.................13
12
            FUNDS HELD IN THE NAME OF AD TECH BV..........................13
13
            FUNDS HELD IN THE NAME OF PROCOP SERVICES BV..................14
14
            FUNDS HELD IN THE NAME OF GULIETTA GROUP BV...................14
15
16          FUNDS HELD IN THE NAME OF UNIVERSADS BV.......................14

17          FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED............15

18          ASCIO/WMB INC DOMAIN NAMES....................................15

19          SURRENDERED DOMAIN NAMES......................................16

20          OTHER BACKPAGE SURRENDERED ASSETS.............................18
21    NATURE OF THE ACTION AND CLAIMS FOR RELIEF.........................20
22    JURISDICTION AND VENUE.............................................22
23    I.    The Formation and Evolution of Backpage.......................24
24    II.   The Sources and Manipulation of Backpage Criminal Proceeds....26
25          A.   Backpage Promotion of Prostitution and Sex Trafficking...26
26
            B.   Payments for Advertising on Backpage.....................35
27
            C.   Bases for Forfeiture.....................................40
28
      III. Assets Representing, Traceable To, and Involved In


                                              2
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 3 of 81 Page ID #:88



1           Specified Unlawful Activity...................................41
2           A.   Account 1 (Prosperity ‘7188 Funds).......................41
3     CEREUS PROPERTIES ASSETS...........................................42
4           B.   Account 2 (Compass ‘3873 Funds)..........................42
5           C.   Account 3 (Compass ‘4862 Funds)..........................43
6
      MICHAEL LACEY ASSETS...............................................44
7
            D.   Account 4 (FFS&L of SR ‘3620 Funds)......................44
8
            E.   Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324,
9                and ‘8332)...............................................44

10          F.   Account 11 (SFFCU ‘2523 Funds)...........................45
11          G.   Account 12 (IOLTA ‘4139).................................45
12          H.   The Sebastopol Property..................................46
13          I.   San Francisco, California Property 1.....................46
14          J.   San Francisco Property 2.................................47
15          K.   San Francisco Property 3.................................48
16
            L.   Sedona Property..........................................49
17
            M.   Paradise Valley Property 1...............................53
18
            N.   Paradise Valley Property 2...............................49
19
      JAMES LARKIN ASSETS................................................49
20
            O.   Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592,
21               ‘1938, ‘1897, ‘8103, ‘8162, AND ‘8189)...................49
22          P.   Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS
                 COIE ‘0012)..............................................50
23
            Q.   Account 21 (ACF ‘2020)...................................51
24
            R.   Accounts 22 AND 23 (BA ‘8225 and ‘7054)..................52
25
26          S.   Saint Helena Property....................................52

27          T.   Chicago Property.........................................53

28          U.   Paradise Valley Property 7...............................53



                                              3
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 4 of 81 Page ID #:89



1     JOHN BRUNST ASSETS.................................................54
2           V.    Account 24 (COMPASS BANK ‘3825)..........................54
3           W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954,
                  ‘7982, ‘7889, ‘7888 AND ‘6485)...........................54
4
      SCOTT SPEAR ASSETS.................................................55
5
6           X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645).....55

7           Y.    Account 34 (Live Oak Bank Account ‘6910).................56

8           Z.    Account 35 and 36 (Ascensus Broker Services ‘4301
                  and‘8001)................................................56
9
      PRIMUS TRUST ASSETS................................................57
10
            AA.   Account 37 (K&H Bank Account ‘1210)......................57
11
      AD TECH BV ASSETS..................................................58
12
            BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and
13                ’5805)...................................................58
14          CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000
                  U, ‘K000 E, and ‘K001 K).................................58
15
16    GOLD LEAF SRO FUNDS HELD AT FIO BANK...............................59

17          DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and
                  ‘2230)...................................................59
18
      PROTECCTIO SRO FUNDS HELD AT FIO BANK..............................59
19
            EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and
20                ‘4198)...................................................59
21    VARICOK SRO FUNDS HELD AT FIO BANK.................................60
22          FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and
                  ‘8080)...................................................60
23
      PROCOP SERVICES BV FUNDS HELD AT KNAB BANK.........................61
24
            GG.   Account 51 (KB ‘7664)....................................61
25
26    GULIETTA GROUP BV FUNDS HELD AT RABO BANK..........................61

27          HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)..................61

28    CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V.,
           UNIVERSADS B.V., PROCOPSERVICES B.V. and PROTECCIO SRO........62


                                              4
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 5 of 81 Page ID #:90



1           II.   Account 55 (SP ‘1262)....................................62
2           JJ.   Account 54 (LHVP ‘4431)..................................63
3     BACKPAGE-CONTROLLED DOMAIN NAMES...................................63
4           KK.   ASCIO/WMB Inc Domain Names...............................63
5           LL.   SURRENDERED DOMAIN NAMES.................................65
6
      BACKPAGE SURRENDERED ASSETS........................................75
7
            MM.   Assets Surrendered To The United States By Backpage......75
8
            NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT
9                 TREMAINE.................................................77

10    FIRST CLAIM FOR RELIEF.............................................78
11    (18 U.S.C. § 981(a)(1)(C)).........................................78
12    SECOND CLAIM FOR RELIEF............................................78
13    (18 U.S.C. § 981(a)(1)(A)).........................................78
14    THIRD CLAIM FOR RELIEF.............................................79
15    (18 U.S.C. § 981(a)(1)(A)).........................................79
16
      VERIFICATION.......................................................81
17
18
19
20
21
22
23
24
25
26
27
28


                                              5
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 6 of 81 Page ID #:91



1           The United States of America brings this complaint against the
2     above-captioned asset(s) and alleges as follows:
3                                  PERSONS AND ENTITIES
4           1.   The plaintiff is the United States of America (“plaintiff”
5     or the “government”).
6           2.   The defendant is Real Property Located in Paradise Valley,
7     Arizona 1, (the “Defendant Asset” or “Paradise Valley Property 1”),
8     more particularly described in Attachment A.
9           3.   The Defendant Asset is held in the name of James A. Larkin
10    and Margaret G. Larkin Trustees for Ocotillo Family Trust.           The
11    persons and entities whose interests may be affected by this action
12    are James A. Larkin, Margaret G. Larkin, and James A. Larkin and
13    Margaret G. Larkin Trustees for Ocotillo Family Trust.
14          4.   Contemporaneously with the filing of this complaint,
15    plaintiff is filing related actions seeking the civil forfeiture of
16    the following assets (collectively, the “Subject Assets”):
17               FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:
18          a.   $3,374,918.61 seized from Prosperity Bank account ‘7188
19    (“Prosperity ‘7188 Funds” or “Account 1”) held in the name of Posting
20    Solutions, LLC. 2
21               FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:
22          b.   $5,462,027.17 seized from Compass Bank account ‘3873
23    (“Compass ‘3873 Funds” or “Account 2”), held in the name of Cereus
24
25          1In compliance with Local rule 5.2-1 of the Local Civil Rules
      for the Central District of California, only the city and state for
26    home addresses are listed.
27
            2Attached hereto as exhibit A is an index of the Subject Assets
28    that consist of funds or securities on deposit at or seized from
      financial institutions.

                                              6
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 7 of 81 Page ID #:92



1     Properties, LLC, an entity owned or controlled by Scott Spear.
2           c.   $407,686.14 seized from Compass Bank account ‘4862
3     (“Compass ‘4862 Funds” or “Account 3”), held in the name of Cereus
4     Properties, LLC.
5                ASSETS HELD BY OR FOR THE BENEFIT OF MICHAEL LACEY:
6           d.   $689,884.48 seized from First Federal Savings & Loan of San
7     Rafael account ‘3620 (“FFS&L of SR ‘3620 Funds” or “Account 4”), held
8     in the name of Michael Lacey (“Lacey”);
9           e.   $515,899.85 seized from Republic Bank of Arizona account
10    ‘2485 (“RBA ‘2485 Funds” or “Account 5”), held in the name of Lacey;
11          f.   $75,835.31 seized from Republic Bank of Arizona account
12    ‘1897 (“RBA ‘1897 Funds” or “Account 6”), held in the name of Lacey;
13          g.   $500,000.00 seized from Republic Bank of Arizona account
14    ‘3126 (“RBA ‘3126 Funds” or “Account 7”), held in the name of Lacey;
15          h.   $600,000.00 seized from or frozen in Republic Bank of
16    Arizona Certificate of Deposit (“CDARS”) 3 account’8316 (“RBA ‘8316
17    Funds” or “Account 8”), held in the name of Lacey;
18          i.   $302,177.57 seized from or frozen in Republic Bank of
19    Arizona CDARS account ‘8324 (“RBA ‘8324 Funds” or “Account 9”), held
20    in the name of Lacey;
21          j.   $300,000.00 seized from or frozen in Republic Bank of
22    Arizona CDARS account ‘8332 (“RBA ‘8332 Funds” or “Account 10”), held
23    in the name of Lacey;
24          k.   $734,603.70 seized from or frozen in Credit Union account
25    ‘2523 (“SFFCU ‘2523 Funds” or “Account 11”), held in the name of
26
           3 CDARS is a program that allows a depositor to spread funds
27    across several banks in order to maintain account balances below the
      Federal Deposit Insurance Corporation’s insurance limits at any
28    particular bank.


                                              7
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 8 of 81 Page ID #:93



1     Lacey;
2           l.   $2,412,785.47 seized from or frozen in place at Money Gram,
3     having originated from Midfirst Bank account ‘4139 (“IOLTA 4 ‘4139” or
4     Account 12), held in the name of attorney, “J.B.” for the benefit of
5     Lacey;
6           m.   All right and title to the real property located in
7     Sebastopol, California titled in the name of Finca Manzana for
8     Sebastopol, LLC (“Sebastopol Property”), APN 076-100-0008-000,
9     including all appurtenances, improvements, and attachments thereon,
10    as well as all leases, rents, and profits derived therefrom;          5


11          n.   All right and title to the real property located in San
12    Francisco, California titled in the name of Lacey and Alyson Talley
13    (“San Francisco Property 1”), APN 07-1008-057-01, including all
14    appurtenances, improvements, and attachments thereon, as well as all
15    leases, rents, and profits derived therefrom;
16          o.   All right and title to the real property located in San
17    Francisco, California titled in the name of         Casa Bahia for San
18    Francisco, LLC (“San Francisco Property 2”), APN 0563-029, including
19    all appurtenances, improvements, and attachments thereon, as well as
20    all leases, rents, and profits derived therefrom;
21          p.   All right and title to the real property located in San
22    Francisco, California titled in the name of Lacey (“San Francisco
23    Property 3”), APN 0097C011, including all appurtenances,
24    improvements, and attachments thereon, as well as all leases, rents,
25    and profits derived therefrom;
26
           4 An “IOLTA” is the common name for an Interest on Lawyer Trust
27
      Account.
28         5 Pursuant to Local Rule 5.2-1, only the city and state of
      residence addresses are set forth in this Complaint

                                              8
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 9 of 81 Page ID #:94



1           q.   All right and title to the real property located in Sedona,
2     Arizona titled in the name of Creek Hideaway, LLC (“Sedona
3     Property”), APN 405-06-001B, including all appurtenances,
4     improvements, and attachments thereon, as well as all leases, rents,
5     and profits derived therefrom;
6           r.   All right and title to the real property located in
7     Paradise Valley, Arizona titled in the name of Lacey (“Paradise
8     Valley Property 2”), APN 164-05-122, including all appurtenances,
9     improvements, and attachments thereon, as well as all leases, rents,
10    and profits derived therefrom;
11               ASSETS HELD BY OR FOR THE BENEFIT OF JAMES LARKIN:
12          s.   $1,546,076.35 seized from Republic Bank of Arizona account
13    ‘1889 (“RBA ‘1889 Funds” or “Account 13”), held in the name of James
14    Larkin (“Larkin”);
15          t.   $1,001,731.18 seized from Republic Bank of Arizona account
16    ‘2592 (“RBA ‘2592 Funds” or “Account 14”), held in the name of
17    Larkin;
18          u.   $206,156.00 seized from Republic Bank of Arizona account
19    ‘1938 (“RBA ‘1938 Funds” or “Account 15”), held in the name of
20    Larkin;
21          v.   $501,248.14 seized from Republic Bank of Arizona account
22    ‘8103 (“RBA ‘8103 Funds” or “Account 16”), held in the name of
23    Larkin;
24          w.   $251,436 seized from Republic Bank of Arizona account ‘8162
25    (“RBA ‘8162 Funds” or “Account 17”), held in the name of Larkin;
26          x.   Any and all funds on deposit in Republic Bank of Arizona
27    account ‘8189 (“RBA ‘8189 Funds” or “Account 18”), held in the name
28    of Larkin.    RBA is holding the account until it matures, at which


                                              9
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 10 of 81 Page ID #:95



1     time RBA will issue a check to the government for all funds in
2     Account 18;
3           y.    $621,832.06 in U.S. currency seized from Perkins Coie Trust
4     Company account ‘0012 (“PCTC ‘0012 Funds” or “Account 19”), held in
5     the name of Margaret Larkin (“M. Larkin”);
6           z.    $9,882,828.72 in securities or investment instruments
7     seized from Perkins Coie Trust Company account ‘0012 (“PCTC
8     Investment Funds” or “Account 20”), held in the name of M. Larkin;
9           aa.   $34,149,280.00 seized from Acacia Conservation Fund LP
10    account ‘2020 (“ACF Funds” or “Account 21”), held in the name of
11    Ocotillo Family Trust;
12          bb.   $278.73 seized from Bank of America account ‘8225 (“BA
13    ‘8225 Funds” or “Account 22”), held in the name of Troy C. Larkin
14    (“T. Larkin”);
15          cc.   $1,038.42 seized from Bank of America account ‘7054 (“BA
16    ‘7054 Funds” or “Account 23”), held in the name Ramon Larkin (“R.
17    Larkin”);
18          dd.   All right and title to the real property located in
19          Paradise Valley, Arizona titled in the name of Larkin (“Paradise
20    Valley Property 1”), APN 173-11-006C, including all appurtenances,
21    improvements, and attachments thereon, as well as all leases, rents,
22    and profits derived therefrom;
23          ee.   All right and title to the real property located in Saint
24    Helena, California titled in the name of Larkin and M. Larkin,
25    Trustees for Ocotillo Family Trust (“Saint Helena Property”), APN
26    030-050-028-000, including all appurtenances, improvements, and
27    attachments thereon, as well as all leases, rents, and profits
28    derived therefrom;


                                             10
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 11 of 81 Page ID #:96



1           ff.   All right and title to the real property located in
2           Chicago, Illinois titled in the name of John C. Larkin (“J.C.
3     Larkin”), M. Larkin and Larkin (“Chicago Property”), APN 20-14-201-
4     079-1054, including all appurtenances, improvements, and attachments
5     thereon, as well as all leases, rents, and profits derived therefrom;
6                 ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:
7           gg.   $359,527.06 seized from Compass Bank account number ‘3825
8           (“Compass ‘3825 Funds” or “Account 24”), held in the name of the
9     John Brunst Family Trust;
10          hh.   $5,848,729.00 seized from Alliance Bernstein account ‘6878
11    (“AB ‘6878 Funds” or “Account 25”), held in the name of the Brunst
12    Family Trust;
13          ii.   $372,878.00 seized from Alliance Bernstein account ‘4954
14    (“AB ‘4954 Funds” or “Account 26”), held in the name of the Brunst
15    Family Trust;
16          jj.   $342,596.00 seized from Alliance Bernstein account ‘7982
17    (“AB ‘7892 Funds” or “Account 27”), held in the name of the Brunst
18    Family Trust;
19          kk.   $306,277.00 seized from Alliance Bernstein account ‘7889
20    (“AB ‘7889 Funds” or “Account 28”), held in the name of the Brunst
21    Family Trust;
22          ll.   $275,328.00 seized from Alliance Bernstein account ‘7888
23    (“AB ‘7888 Funds” or “Account 29”), held in the name of the Brunst
24    Family Trust;
25          mm.   $527,624.00 seized from Alliance Bernstein account ‘6485
26    (“AB ‘6485 Funds” or “Account 30”), held in the name of the Brunst
27    Family Trust;
28


                                             11
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 12 of 81 Page ID #:97



1                 ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:
2           nn.   $404,374.12 seized from National Bank of Arizona account
3 ‘0178 (“NBA ‘0178 Funds” or “Account 31”), held in the name of Scott
4 Spear (“Spear”);
5           oo.   $1,925.80 seized from National Bank of Arizona account
6 ‘0151 (“NBA ‘0151 Funds” or “Account 32”), held in the name of Spear
7 and Ellona Spear (“E. Spear”); and
8           pp.   $613,573.28 seized from National Bank of Arizona account
9 ‘3645 (“NBA ‘3645 Funds” or “Account 33”), held in the name of Spear
10 and E. Spear Family Trust.
11          qq.   $260,283.40 seized from National Bank of Arizona account
12 ‘6910 (“NBA ‘6910 Funds” or “Account 34”), held in the name of Spear
13 and E. Spear Family Trust.
14          rr.   $64,552.82 seized from or frozen in Ascensus Broker
15 Services ‘4301 (“ABS ‘4301 Funds” or “Account 35”), held in the name
16 of Natasha Spear (“N. Spear”).
17          ss.   $56,902.99 seized from or frozen in Ascensus Broker
18 Services ‘8001 (“ABS ‘8001 Funds” or “Account 36”), held in the name
19 of N. Spear.
20                FUNDS HELD IN THE NAME OF PRIMUS TRUST
21          tt.   $16,500,000 seized from K&H account ‘1210 (“K&H ‘1210
22    Funds” or “Account 37”), held in the name of Primus Trust, with Lacey
23    being at least one of the beneficiaries of the Trust.           The bank is
24    located in Hungary.
25                FUNDS HELD IN THE NAME OF GOLD LEAF SRO
26          uu.   €1,680,028.85 seized from Fio account ‘2226 (“Fio ‘2226
27    Funds” or “Account 38”), held in the name of the Gold Leaf SRO.             The
28    bank is located in the Czech Republic;


                                             12
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 13 of 81 Page ID #:98



1           vv.   £60.98 seized from Fio account ‘2231 (“Fio ‘2231 Funds” or
2     “Account 39”), held in the name of the Gold Leaf SRO.           The bank is
3     located in the Czech Republic;
4           ww.   $72.87 seized from Fio account ‘2230 (“Fio ‘2230 Funds” or
5     “Account 40”), held in the name of the Gold Leaf SRO.           The bank is
6     located in the Czech Republic;
7                 FUNDS HELD IN THE NAME OF PROTECCTIO SRO
8           xx.   €3,213,937.82 seized from Fio account ‘4194 (“Fio ‘4194
9     Funds” or “Account 41”), held in the name of the Protecctio SRO.             The
10    bank is located in the Czech Republic;
11          yy.   $52.90 seized from Fio account ‘4196 (“Fio ‘4196 Funds” or
12    “Account 42”), held in the name of the Protecctio SRO.           The bank is
13    located in the Czech Republic;
14          zz.   £52.65 seized from Fio account ‘4198 (“Fio ‘4198 Funds” or
15    “Account 43”), held in the name of the Protecctio SRO.           The bank is
16    located in the Czech Republic;
17                FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO
18          aaa. €605,976.95 seized from Fio account ‘8083 (“Fio ‘8083
19    Funds” or “Account 44”), held in the name of the Varicok Company SRO.
20    The bank is located in the Czech Republic;
21          bbb. £458.99 seized from Fio account ‘8086 (“Fio ‘8086 Funds” or
22    “Account 45”), held in the name of the Varicok Company SRO.            The bank
23    is located in the Czech Republic;
24          ccc. $48.10 seized from Fio account ‘8080 (“Fio ‘8080 Funds” or
25    “Account 46”), held in the name of the Varicok Company SRO. The bank
26    is located in the Czech Republic.
27                FUNDS HELD IN THE NAME OF AD TECH BV
28          ddd. Any and all funds seized from Bank Frick account ‘K000 K


                                             13
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 14 of 81 Page ID #:99



1     (“BF ‘K000 K Funds” or “Account 47”) on or about June 1, 2018, held
2     in the name of Ad Tech BV.       The bank is located in the Principality
3     of Liechtenstein;
4           eee. Any and all funds seized from Bank Frick account ‘K000 U
5     (“BF ‘K000 U Funds” or “Account 48”) on or about June 1, 2018, held
6     in the name of Ad Tech BV.       The bank is located in the Principality
7     of Liechtenstein;
8           fff. Any and all funds seized from Bank Frick account ‘K000 E
9     (“BF ‘K000 E Funds” or “Account 49”) on or about June 1, 2018, held
10    in the name of Ad Tech BV.       The bank is located in the Principality
11    of Liechtenstein;
12          ggg. Any and all funds seized from Bank Frick account ‘K001 K
13    (“BF ‘K001 K Funds” or “Account 50”) on or about June 1, 2018, held
14    in the name of Ad Tech BV.       The bank is located in the Principality
15    of Liechtenstein.
16                FUNDS HELD IN THE NAME OF PROCOP SERVICES BV
17          hhh. Any and all funds seized from Knab Bank account ‘7664 (“KB
18    ‘7664 Funds” or “Account 51”) on or about May 24, 2018, held in the
19    name of Procop Services BV.       The bank is located in the Kingdom of
20    the Netherlands.
21                FUNDS HELD IN THE NAME OF GULIETTA GROUP BV
22          iii. Any and all funds seized from Rabo Bank account ‘2452 (“RB
23    ‘2452 Funds” or “Account 52”) on or about May 24, 2018, held in the
24    name of the Gulietta Group BV.       The bank is located in the Kingdom of
25    the Netherlands.
26                FUNDS HELD IN THE NAME OF UNIVERSADS BV
27          jjj. Any and all funds seized from Rabo Bank account ‘4721 (“RB
28    ‘4721 Funds” or “Account 53”) on or about May 24, 2018, held in the


                                             14
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 15 of 81 Page ID #:100



1      name of the UniversAds BV.      The bank is located in the Kingdom of the
2      Netherlands.
3                  FUNDS HELD IN THE NAME OF OLIST OU
4            kkk. Any and all funds seized from LHV Pank account number ‘4431
5      (“LHVP ‘4431 Funds” or “Account 54”) on or about June 15, 2018, held
6      in the name of Olist Ou (“Ou”).       The bank is located in the Republic
7      of Estonia.
8                  FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED
9            lll. £747,664.15 seized from Saxo Payments account ‘1262 (“SP
10     ‘1262 Funds” or “Account 55”), held in the name of the Cashflows
11     Europe Limited (“Cashflows”).       Cashflows is holding these funds for
12     the benefit of Gulietta Group B.V., Universads B.V, Procop Services
13     B.V., and Proteccio SRO, each of which is an entity owned or
14     controlled by Backpage (defined below).        United Kingdom law
15     enforcement officials have restrained the funds held by these four
16     companies and consolidated them into this Saxo Payments account. The
17     bank is located in the United Kingdom.
18                 ASCIO/WMB INC DOMAIN NAMES 6
19           mmm. atlantabackpage.com; backpage.be; backpage.com;
20     backpage.com.br; backpage.cz; backpage.dk; backpage.ee; backpage.es;
21     backpage.fi; backpage.fr; backpage.gr; backpage.hu; backpage.ie;
22     backpage.it; backpage.lt; backpage.mx; backpage.net; backpage.no;
23     backpage.pl; backpage.pt; backpage.ro; backpage.si; backpage.sk;
24     backpage.us; backpage-insider.com; bestofbackpage.com;
25
             6Backpage, which operated principally online, controlled
26     numerous internet domain names. These domain names were registered
       by “ASCIO TECHNOLOGIES INC” DBA “NETNAMES,” a domain registrar.
27     Domain registrars serve to ensure that a registered domain name is
       not licensed to more than one user. Domain registration allows the
28     owner of the domain to direct internet traffic to a specific
       webserver.

                                              15
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 16 of 81 Page ID #:101



1      bestofbigcity.com; bigcity.com; chicagobackpage.com;
2      denverbackpage.com; newyorkbackpage.com;
3      phoenixbackpage.com;sandiegobackpage.com;seattlebackpage.com; and
4      tampabackpage.com (collectively, the “Seized Domain Names”), and all
5      rights and privileges associated therewith.
6                  SURRENDERED 7 DOMAIN NAMES
7            nnn. admoderation.com; admoderators.com; adnet.ws;
8      adplace24.com; adplaces24.com; adpost24.com; adpost24.cz;
9      adquick365.com; adreputation.com; ads-posted-mp.com; adsplace24.com;
10     adspot24.com; adspots24.com; adsspot24.com; adtechbv.co.nl;
11     adtechbv.com; adtechbv.nl; advert-ep.com; adverts-mp.com; axme.com;
12     back0age.com; backpa.ge; backpaee.com; backpage-insider.com;
13     backpage.adult; backpage.ae; backpage.at; backpage.ax; backpage.be;
14     backpage.bg; backpage.bg; backpage.ca; backpage.cl; backpage.cn;
15     backpage.cn; backpage.co.id; backpage.co.nl; backpage.co.nl;
16     backpage.co.nz; backpage.co.uk; backpage.co.ve; backpage.co.za;
17     backpage.com; backpage.com.ar; backpage.com.au; backpage.com.ph;
18     backpage.cz; backpage.dk; backpage.ec; backpage.ee; backpage.ee;
19     backpage.es; backpage.fi; backpage.fi; backpage.fr; backpage.fr;
20     backpage.gr; backpage.gr; backpage.hk; backpage.hk; backpage.hu;
21     backpage.hu; backpage.ie; backpage.in; backpage.it; backpage.jp;
22     backpage.kr; backpage.lt; backpage.lv; backpage.lv; backpage.me;
23     backpage.mx; backpage.my; backpage.net; backpage.nl; backpage.no;
24     backpage.no; backpage.nz; backpage.pe; backpage.ph; backpage.pk;
25     backpage.pl; backpage.porn; backpage.pt; backpage.ro; backpage.ro;
26
27           7On April 5, 2018, in the District of Arizona, Backpage.com,
       LLC and related entities plead guilty to 18 U.S.C. § 1956(h) (money
28     laundering conspiracy). Pursuant to its guilty plea, Backpage
       surrendered certain assets, including those identified herein.

                                              16
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 17 of 81 Page ID #:102



1      backpage.se; backpage.sex; backpage.sg; backpage.si; backpage.si;
2      backpage.sk; backpage.sk; backpage.sucks; backpage.tw; backpage.uk;
3      backpage.uk.com; backpage.us; backpage.vn; backpage.xxx;
4      backpage.xyz; backpagecompimp.com; backpagecompimps.com;
5      backpagepimp.com; backpagepimps.com; backpagg.com; backpagm.com;
6      backpagu.com; backpaoe.com; backpawe.com; backqage.com; backrage.com;
7      backxage.com; bakkpage.com; bcklistings.com; bestofbackpage.com;
8      bestofbigcity.com; bickpage.com; bigcity.com; bpclassified.com;
9      bpclassifieds.com; carlferrer.com; clasificadosymas.com;
10     clasificadosymas.net; clasificadosymas.org;
11     classifiedsolutions.co.uk; classifiedsolutions.net;
12     classyadultads.com; columbusbackpage.com; connecticutbackpage.com;
13     cracker.co.id; cracker.com; cracker.com.au; cracker.id;
14     cracker.net.au; crackers.com.au; crackers.net.au; ctbackpage.com;
15     dallasbackpage.com; denverbackpage.com; easypost123.com;
16     easyposts123.com; emais.com.pt; evilempire.com; ezpost123.com;
17     fackpage.com; fastadboard.com; guliettagroup.nl; htpp.org;
18     ichold.com; internetspeechfoundation.com;
19     internetspeechfoundation.org; loads2drive.com; loadstodrive.com;
20     loadtodrive.com; losangelesbackpage.com; mediafilecloud.com;
21     miamibackpage.com; minneapolisbackpage.com; mobileposting.com;
22     mobilepostings.com; mobilepostlist.com; mobilposting.com; naked.city;
23     nakedcity.com; newyorkbackpage.com; paidbyhour.com; petseekr.com;
24     petsfindr.com; phoenixbackpage.com; posteasy123.com; postfaster.com;
25     postfastly.com; postfastr.com; postonlinewith.com; postonlinewith.me;
26     postseasy123.com; postsol.com; postszone24.com; postzone24.com;
27     postzones24.com; rentseekr.com; results911.com; sandiegobackpage.com;
28     sanfranciscobackpage.com; seattlebackpage.com; sellyostuffonline.com;


                                              17
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 18 of 81 Page ID #:103



1      sfbackpage.com; simplepost24.com; simpleposts24.com; svc.ws;
2      truckrjobs.com; ugctechgroup.com; universads.nl;
3      villagevoicepimps.com; websitetechnologies.co.uk;
4      websitetechnologies.com; websitetechnologies.net;
5      websitetechnologies.nl; websitetechnologies.org; weprocessmoney.com;
6      wst.ws; xn--yms-fla.com; ymas.ar.com; ymas.br.com; ymas.br.com;
7      ymas.bz; ymas.bz; ymas.cl; ymas.cl; ymas.co.bz; ymas.co.bz;
8      ymas.co.cr; ymas.co.cr; ymas.co.ni; ymas.co.ni; ymas.co.ve;
9      ymas.co.ve; ymas.com; ymas.com.br; ymas.com.br; ymas.com.bz;
10     ymas.com.bz; ymas.com.co; ymas.com.co; ymas.com.do; ymas.com.do;
11     ymas.com.ec; ymas.com.ec; ymas.com.es; ymas.com.es; ymas.com.gt;
12     ymas.com.gt; ymas.com.hn; ymas.com.hn; ymas.com.mx; ymas.com.ni;
13     ymas.com.ni; ymas.com.pe; ymas.com.pe; ymas.com.pr; ymas.com.pr;
14     ymas.com.pt; ymas.com.uy; ymas.com.uy; ymas.com.ve; ymas.com.ve;
15     ymas.cr; ymas.cr; ymas.do; ymas.do; ymas.ec; ymas.ec; ymas.es;
16     ymas.es; ymas.org; ymas.pe; ymas.pe; ymas.pt; ymas.us; ymas.us;
17     ymas.uy; ymas.uy; and ymas.uy.com (collectively, the “Surrendered
18     Domain Names”), and all rights and privileges associated therewith.
19                 OTHER BACKPAGE SURRENDERED ASSETS
20           ooo. $699,940.00 surrendered on or about April 6, 2018, from ING
21     Bank account ‘7684, (“ING ‘7684 Funds”), held in the name of Payment
22     Solutions BV.
23           ppp. $106,988.41 surrendered on or about April 6, 2018, from ING
24     Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
25     Solutions BV.
26           qqq. $499,910.01 surrendered on or about April 6, 2018, from US
27     Bank account ‘0239 (“US Bank ‘2039 Funds”), held in the name of
28     Affordable Bail Bonds LLC.


                                              18
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 19 of 81 Page ID #:104



1            rrr. $50,000.00 surrendered on or about April 6, 2018, from
2      Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
3      the name of Global Trading Solutions LLC.
4            sss. $1,876.36 surrendered on or about August 23, 2018, from ING
5      Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
6      Solutions BV.
7            ttt. $50,357.35 surrendered on or about August 24, 2018, from
8      ING Bank account ‘7684 (“ING ‘7684 Funds”), held in the name of
9      Payment Solutions BV.
10           uuu. $248,970.00 surrendered on or about May 11, 2018, from
11     Citibank NA, account ‘0457 (“Citibank NA ‘0457 Funds”), held in the
12     name of Paul Hastings LLP.
13              vvv.    $52,500.00 surrendered on or about June 25, 2018, from
14           www. Enterprise Bank and Trust account ‘7177 (“EBT ‘7177
15     Funds”), held in the name of Global Trading Solutions LLC.
16           xxx. $65,000.00 surrendered on or about July 18, 2018, from
17     Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
18     the name of Global Trading Solutions LLC.
19           yyy. $5,534.54 surrendered on or about August 9, 2018, from
20     Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
21     the name of Global Trading Solutions LLC.
22           zzz. $40,000.00 surrendered on or about July 16, 2018, from
23     Crypto Capital
24           aaaa.      6 Bitcoins surrendered on or about April 6, 2018, from
25     a Backpage controlled wallet;
26           bbbb.      199.99995716 Bitcoins surrendered on or about April 6,
27     2018, from a Backpage controlled wallet;
28           cccc.      404.99984122 Bitcoins surrendered on or about April 6,


                                              19
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 20 of 81 Page ID #:105



1      2018, from a Backpage controlled wallet;
2            dddd.        173.97319 Bitcoins surrendered on or about April 26,
3      2018, from a Backpage controlled wallet;
4            eeee.        411.00019 Bitcoins surrendered on or about April 13,
5      2018, from a Backpage controlled wallet;
6            ffff.        2.00069333 Bitcoins surrendered on or about May 7,
7      2018, from a Backpage controlled wallet;
8            gggg.        136.6544695 Bitcoins surrendered on or about June 15,
9      2018, from a Backpage controlled wallet;
10           hhhh.        2,673.59306905 Bitcoins Cash surrendered on or about
11     April 26, 2018, from a Backpage controlled wallet;
12           iiii.        55.5 Bitcoins Cash surrendered on or about May 3,
13     2018, from a Backpage controlled wallet;
14           jjjj.        73.62522241 Bitcoins Cash surrendered on or about June
15     15, 2018, from a Backpage controlled wallet;
16           kkkk.        16,310.79413202 Litecoins surrendered on or about
17     April 26, 2018, from a Backpage controlled wallet;
18           llll.        783.9735116 Litecoins surrendered on or about June 15,
19     2018, from a Backpage controlled wallet;
20           mmmm.        509.81904619 Bitcoins Gold surrendered on or about
21     June 21, 2018, from a Backpage controlled wallet; and
22           nnnn.        $3,713,121.03 surrendered on or about August 13, 2018,
23     from Bank of America account ‘3414, held in the name of Davis Wright
24     Tremaine, LLP.
25                      NATURE OF THE ACTION AND CLAIMS FOR RELIEF
26          5.       This is a civil action in rem to forfeit assets derived
27     from or traceable to proceeds of one or more crimes defined as
28     “specified unlawful activity” (“SUA”); and/or involved in one or more


                                              20
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 21 of 81 Page ID #:106



1      conspiracies to launder money, internationally launder money for
2      promotion of one or more SUA, and/or financial transactions involving
3      illicit proceeds.     The property sought for forfeiture is located in
4      the United States and abroad, including the Country of Hungary, the
5      Czech Republic, the Principality of Liechtenstein, and the Kingdom of
6      the Netherlands.
7           6.     The Subject Assets, including the Defendant Asset,
8      represent property derived from or traceable to proceeds to multiple
9      knowing violations of federal laws constituting SUA, including 18
10     U.S.C. §§ 1591 (Sex Trafficking of Children) and 1952 (Interstate and
11     Foreign Travel in Aid of Racketeering Enterprise).          The Defendant
12     Asset is therefore subject to forfeiture pursuant to 18 U.S.C. §
13     981(a)(1)(C).
14          7.     Further, the Subject Assets, including the Defendant Asset,
15     represent property involved in or traceable to one or more
16     transactions or attempted transactions in violation of:
17           a.    18 U.S.C. § 1956(a)(1)(B)(i) (Money Laundering for
18     Concealment) and a conspiracy to commit such offenses, in violation
19     of 18 U.S.C. § 1956(h);
20           b.    18 U.S.C. § 1956(a)(2) (International Money Laundering for
21     Promotion) and a conspiracy to commit such offenses, in violation of
22     18 U.S.C. § 1956(h); and
23           c.    18 U.S.C. § 1957 (Monetary Transactions with Proceeds of
24     SUA) and a conspiracy to commit such offenses, in violation of 18
25     U.S.C. § 1956(h).
26     The Defendant Asset is therefore subject to forfeiture pursuant to 18
27     U.S.C. § 981(a)(1)(A).
28


                                              21
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 22 of 81 Page ID #:107



1                                 JURISDICTION AND VENUE
2           8.     This civil forfeiture action is brought pursuant to 18
3      U.S.C. § 981(a)(1).
4           9.     This Court has jurisdiction over this matter pursuant to 28
5      U.S.C. §§ 1345 and 1355.
6           10.    Venue lies in this district pursuant to 28 U.S.C. §§
7      1355(b)(1)(A) or 1355(b)(2) because acts and omissions giving rise to
8      the forfeiture took place in the Central District of California
9      and/or 28 U.S.C. § 1395(b), because certain of the Subject Assets are
10     located in the Central District of California.
11                               INDIVIDUALS AND ENTITIES
12          11.    Backpage.com, LLC, (“Backpage”) incorporated in Delaware in
13     2004, was an internet-based company that allowed customers to post
14     on-line classified advertisements.          These advertisements were posted
15     in a variety of categories, including adult, automotive, community,
16     dating, jobs, local places, musicians, rentals and services.            Prior
17     to its closure by federal law enforcement authorities in April 2018,
18     Backpage was visited by 75 to 100 million unique internet visitors
19     per month.
20          12.    Between 2004 and April 2018, Backpage realized annual
21     profits of tens of millions of dollars from adult advertisements.
22     Historically, the adult category, where Backpage advertisers posted
23     sex trafficking ads, made up less than ten percent of all the
24     website’s advertisements.      However, those ads generated more than 90
25     percent of Backpage’s revenue.
26          13.    Lacey was a co-creator of Backpage.com who was responsible
27     for the website’s policies and strategic direction.          Lacey maintained
28     significant control over the website during the relevant period


                                              22
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 23 of 81 Page ID #:108



1      described in this complaint, and continued to receive tens of
2      millions of dollars in Backpage-related distributions even after
3      purportedly selling his interest in Backpage in 2015.
4           14.    Larkin was a co-creator of Backpage.com who was responsible
5      for the website’s policies and strategic direction.          Larkin
6      maintained significant control over the website during the relevant
7      period described in this complaint, and continued to receive tens of
8      millions of dollars in Backpage-related distributions even after
9      purportedly selling his interest in Backpage in 2015.
10          15.    Carl Ferrer (“Ferrer”), though not an original owner, was a
11     co-creator and one of the original officers of Backpage, having
12     initially served as Backpage’s vice-president, and later as CEO.
13     Ferrer is also the CEO of several Backpage-related entities in the
14     Netherlands, including “Website Technologies,” “Amstel River
15     Holdings,” and “Ad Tech BV.”
16          16.    John “Jed” Brunst (“Brunst”) was a minority owner of
17     Backpage who owned 5.67 percent of the company at the time of its
18     inception.    Brunst served as the Chief Financial Officer of Backpage
19     and several of Backpage’s parent companies.
20          17.    Spear was a minority owner of Backpage who owned 4.09
21     percent of the company at the time of its inception.          Spear served as
22     Executive Vice President of one of Backpage’s parent companies.
23          18.    “M.G.” had no formal position at Backpage, but was the
24     President, Chief Executive Officer, Treasurer, and Secretary of
25     Posting Solutions LLC, a wholly owned Backpage subsidiary with a
26     principal place of business in Dallas, Texas (“Posting Solutions”),
27     which accepted payments from Backpage advertisers.          M.G. was also the
28     Chief Financial Officer of Website Technologies, and directed and


                                              23
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 24 of 81 Page ID #:109



1      controlled many of the international and domestic financial
2      transactions of Backpage and its related entities.
3           19.    Daniel Hyer (“Hyer”) served as Backpage’s Sales and
4      Marketing Director.     He remained an account signatory for numerous
5      Backpage-controlled entities, including Website Technologies, until
6      Backpage’s closure.
7           20.    Andrew Padilla (“Padilla”) served as Backpage’s Operations
8      Manager.
9           21.    Joye Vaught (“Vaught”) served as Backpage’s assistant
10     Operations Manager.
11          22.    Lacey, Larkin, Ferrer, Brunst, Spear, M.G., Hyer, Padilla,
12     and Vaught are referred to collectively herein as “Backpage
13     Operators.”
14                            EVIDENCE SUPPORTING FORFEITURE
15     I.    The Formation and Evolution of Backpage
16          23.    Lacey and Larkin were the founders of the Phoenix New
17     Times, an alternative newspaper based in Arizona.          Lacey and Larkin
18     subsequently acquired several other alternative newspapers that they
19     operated through an entity called Village Voice Media Holdings
20     (“VVMH”).    Spear served as VVMH’s Executive Vice President and Brunst
21     served as VVMH’s Chief Financial Officer.
22          24.    As far back as the 1980’s, VVMH publications routinely
23     included ads for prostitution.
24          25.    By 2000, the popularity of the website www.craigslist.com
25     (“Craigslist”), which offered free classified ads that included
26     prostitution ads, began to disrupt VVMH’s business, which depended on
27     classified advertising revenue.
28          26.    Lacey and Larkin, assisted by Ferrer, sought to address


                                              24
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 25 of 81 Page ID #:110



1      this disruption by creating Backpage, which would compete directly
2      with Craigslist.     As stated in an internal Backpage document, “[I]n
3      2004, in response to the Craigslist threat that was decimating daily
4      newspapers, VVMH launched its own online classified site,
5      Backpage.com, named after the back page of VVMH’s print publication.”
6           27.    From 2004 until 2015, Lacey and Larkin bore primary
7      responsibility for Backpage’s policies and strategic direction.              In
8      2015, Lacey and Larkin purported to sell to Ferrer all or
9      substantially all of their respective interests in Backpage.            In
10     fact, Lacey and Larkin retained significant control over Backpage,
11     and both continued to receive millions of dollars of annual
12     distributions of Backpage revenue after the purported sale.
13          28.    From its inception, most of Backpage’s earnings represented
14     the proceeds of illegal activity, specifically prostitution and sex
15     trafficking, including child sex trafficking.         By 2015, the major
16     credit card companies were refusing to process payments to or for
17     Backpage, and banks were closing Backpage’s accounts out of concern
18     the accounts were being used for illegal purposes.
19          29.    In response to these measures, the Backpage Operators
20     initiated and pursued a wide variety of money laundering strategies
21     and techniques designed, in part, to conceal the source and location
22     of the revenues generated by Backpage ads, including ads for human
23     trafficking and illegal prostitution.        These strategies included (a)
24     instructing customers to send checks and money orders to a Post
25     Office box, funneling those funds into bank accounts held in the
26     names of entities with no apparent connection to Backpage, and then
27     giving customers a corresponding “credit” to purchase Backpage ads;
28     (b) accepting Backpage proceeds through foreign bank accounts and


                                              25
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 26 of 81 Page ID #:111



1      thereafter redirecting the funds to Backpage Operators in the U.S.
2      and abroad, or transferring the funds back to domestic bank accounts
3      (to conceal the nature, source, location, ownership and control of
4      those funds and promote Backpage’s ongoing illegal operations); and
5      (c) converting customers payments and the proceeds of Backpage’s
6      illegal business into and out of       digital currency. 8
7      II.    The Sources and Manipulation of Backpage Criminal Proceeds
8             A.      Backpage Promotion of Prostitution and Sex Trafficking
9             30.     Numerous Backpage ads were used to sell minors for sex and
10     forcibly traffic adult women for sex.        Among the pimps and sex
11     traffickers who used Backpage to advertise their victims were many
12     who were later convicted of sex trafficking offenses.          For example,
13            a.      During 2014 and 2015, a pimp sold S.F., a minor girl, for
14     sex.       The pimp advertised S.F. on Backpage’s “Escort” section in the
15     Los Angeles area of California and in Arizona.         The ad contained
16     phrases such as “New In Town” and “Sexy Dark Asian Bombshell with a
17     Nice & Tight {Booty}.”      The ad selling S.F. on Backpage included
18     multiple pictures showing her legs, stomach, shoulders and buttocks.
19     The pimp who placed the ad was ultimately arrested, convicted on
20     state sex trafficking charges, and sentenced to 196 years
21     imprisonment.
22            b.      During 2014 and 2015, the same pimp sold A.C., a minor
23     girl, for sex.      In November 2014, at the age of 17, A.C. was first
24
25            8
              Digital currency (also known as crypto-currency) is generally
       defined as an electronic-sourced unit of value that can be used as a
26     substitute for fiat currency (i.e., currency created and regulated by
       a sovereign government). It exists entirely on the Internet and is
27     not stored in any physical form. It is not issued by any government,
       bank, or company, but is instead generated and controlled through
28     computer software operating on a decentralized peer-to-peer network.
       Bitcoins, Bitcoins Cash and Litecoin are types of crypto-currency.

                                              26
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 27 of 81 Page ID #:112



1      sold for sex through a Backpage ad using phrases such as “NEW IN
2      TOWN,” “sexy sweet,” and “sweet like honey but super hot like fire.”
3      The Backpage ad selling A.C. included pictures of her showing her
4      legs, stomach, shoulder, and buttocks, and posed in sexually
5      provocative positions.
6             c.   Between November and December 2015, a pimp drove two women
7      and four minor girls (T.S., S.L., K.O., and R.W.) from Columbus, Ohio
8      to a hotel in St. Charles, Missouri.         The next day, the pimp told the
9      girls to post ads on Backpage.com.          Some of the girls took calls and
10     engaged in paid sex acts with Backpage customers who responded to the
11     ads.    The ads the girls posted included pictures of them on a bed
12     showing their buttocks.      Another image featured a naked girl’s body
13     pressed against a mirror.      Other pictures appeared more mundane, such
14     as images of girls posing clothed in front of a mirror.           However,
15     these ads used phrases like “I’m sweet as a treat maybe even sweeter”
16     and “not a lot need to be said. my pic are 100% real.”           In 2017, this
17     pimp was convicted of Federal sex trafficking charges and sentenced
18     to 300 months in prison.
19            d.   In or around 2010, in Washington, J.S., a minor girl, was
20     sold for sex through the use of Backpage ads.         J.S.’s pimp drafted
21     the ads, which contained words and phrases such as,
22     “W’E’L’L_W’O’R’T’H_I’T***^***150HR” and “IT WONT TAKE LONG AT ALL.”
23     The ads included pictures of J.S. in provocative positions showing
24     her breasts and buttocks.      On March 29, 2011, the pimp who sold J.S.
25     for sex was sentenced to over 26 years imprisonment on Federal
26     charges related to sex trafficking.
27            e.   Between 2011 and 2016, a female victim, D.O., who was
28     between the ages of 14 and 19 during those years, was sold for sex


                                              27
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 28 of 81 Page ID #:113



1      through Backpage ads.      D.O.’s female pimp instructed D.O. that
2      Backpage was the safest place to advertise because Backpage did not
3      require age verification.      D.O.’s Backpage ads included words and
4      phrases that were indicative of prostitution, such as “roses” (money)
5      and “back door” (anal sex).      Some of the customers who responded to
6      D.O.’s Backpage ads forced D.O. to perform sexual acts at gunpoint,
7      choked her to the point of having seizures, and gang-raped her.
8           31.    Plaintiff alleges that all levels of Backpage management,
9      including the Backpage Operators, were aware of Backpage’s role in
10     promoting criminal activity.       For example:
11           a.    On September 21, 2010, a group of state attorneys general
12     (“AG”) wrote a letter to Backpage observing that “ads for
13     prostitution-including ads trafficking children-are rampant on the
14     site,” and arguing that “[b]ecause Backpage cannot, or will not,
15     adequately screen these ads, it should stop accepting them
16     altogether.”    The state AGs acknowledged that this step would cause
17     Backpage to, “lose the considerable revenue generated by the adult
18     services ads,” but stated that “no amount of money can justify the
19     scourge of illegal prostitution, and the misery of the women and
20     children who will continue to be victimized in the marketplace
21     provided by Backpage.”
22           b.    Also in mid-September 2010, Ferrer wrote an email
23     explaining that Backpage was unwilling to delete ads that included
24     terms indicative of prostitution because doing so would “piss[] off a
25     lot of users who will migrate elsewhere,” and force Backpage to
26     refund those customers’ fees.
27           c.    In January 2017, the U.S. Senate Subcommittee on Permanent
28     Investigations (“Subcommittee”) conducted a lengthy investigation


                                              28
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 29 of 81 Page ID #:114



1      into sex trafficking and Backpage, resulting in a 50-page report
2      entitled “Backpage.com’s Knowing Facilitation of Online Sex
3      Trafficking.”    The report concluded, among other things, that
4      virtually all of Backpage’s “adult” ads were actually solicitations
5      for illegal prostitution services and that “Backpage [] maintained a
6      practice of altering ads before publication by deleting words,
7      phrases, and images indicative of criminality, including child sex
8      trafficking . . . .     Those practices served to sanitize the content
9      of innumerable advertisements for illegal transactions-even as
10     Backpage represented to the public and the courts that it merely
11     hosted content others had created.”         In response to the
12     Subcommittee’s report, Backpage purported to shut down the “adult”
13     section of its website.      However, a review of several thousand
14     Backpage ads demonstrated that the prostitution ads simply migrated
15     to other sections of the website, where they remained accessible
16     until the site was forced to shut down.
17           d.    On August 5, 2011, Backpage received a letter from the
18     mayor of Seattle.     This letter warned, “Seattle Police have
19     identified an alarming number of juvenile prostitutes advertised on
20     Backpage.com since January 2010,” and explained that Backpage was
21     dissimilar from other companies whose products and services are
22     “occasionally or incidentally” utilized by criminals because “[y]our
23     company is in the business of selling sex ads” and “your services are
24     a direct vehicle for prostitution.”         The letter recommended that
25     Backpage require in-person age verification for all of the “escorts”
26     depicted in its ads.     Backpage never instituted an in-person age
27     verification requirement.
28          32.    Backpage instituted and maintained policies and procedures


                                              29
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 30 of 81 Page ID #:115



1      designed to cultivate and sustain its promotion of sex trafficking
2      and prostitution, but which “sanitized” some of the language Backpage
3      customers used to advertise in order to make the advertising of sex
4      trafficking less overt.      Backpage referred to this practice as
5      “moderation.”    For example:
6            a.    In April 2008, Ferrer wrote an email explaining that,
7      although he (Ferrer) was “under pressure to clean up Phoenix’s adult
8      content,” he was unwilling to delete prostitution ads because doing
9      so “would put us in a very uncompetitive position with craig[slist]”
10     and result in “lost pageviews and revenue.”         Ferrer instructed
11     Backpage’s technical staff to edit the wording of such ads by
12     removing particular terms that were indicative of prostitution, but
13     allow the remainder of the ad to be featured on Backpage’s website.
14           b.    On October 8, 2010, a Backpage manager sent an email to
15     certain Backpage employees and managers threatening to fire any
16     Backpage employee who acknowledged, in writing, that a customer was
17     advertising prostitution:      “Leaving notes on our site that imply that
18     we’re aware of prostitution, or in any position to define it, is
19     enough to lose your job over. . . .         This isn’t open for discussion.
20     If you don’t agree with what I’m saying completely, you need to find
21     another job.”
22           c.    On October 16, 2010, the same Backpage manager sent an
23     email to a large group of Backpage employees that contained two
24     attachments providing guidance on how to “moderate” ads.           The first
25     was a PowerPoint presentation that displayed a series of 38 nude and
26     partially-nude photographs, some of which depicted graphic sex acts.
27     Next to each picture was an instruction as to whether it should be
28     approved or disapproved by a Backpage moderator.          These instructions


                                              30
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 31 of 81 Page ID #:116



1      included “Approve.     Nude rear shots are okay as long the model is not
2      exposing her anus or genitalia.” and “Approve.         Rear shot okay.
3      Transparent wet panties okay.”       The second attachment was an Excel
4      spreadsheet identifying 50 terms (all of which were indicative of
5      prostitution) that should be “stripped” from ads before publication.
6      The Backpage manager concluded the email by stating, “[I]t’s the
7      language in ads that’s really killing us with the Attorneys General.
8      Images are almost an afterthought to them.”
9            d.    On October 16, 2010, the same Backpage manager sent an
10     internal email explaining, “I’d like to still avoid Deleting ads when
11     possible;” “we’re still allowing phrases with nuance;” and “[i]n the
12     case of lesser violations, editing should be sufficient.”
13           e.    On October 25, 2010, Ferrer sent an email to Padilla
14     acknowledging that the “[i]llegal content removed” through Backpage’s
15     moderation processes was “usually money for sex act.”          This email
16     also explained that, after the “sex act pics are removed,” the “ad
17     text may stay.”
18           f.    On October 27, 2010, a different Backpage manager sent an
19     internal email stating that Backpage was “editing 70 to 80%” of the
20     ads it received from customers.
21           g.    On June 7, 2011, Ferrer received an inquiry from a law
22     enforcement official about a particular ad that included the term
23     “amber alert.”    In response, Ferrer acknowledged this might be “some
24     kind of bizarre new code word for an under aged person.”           Ferrer then
25     forwarded this exchange to a Backpage manager and instructed that the
26     term “amber alert” be added to Backpage’s “strip out” list.
27           h.    On August 31, 2011, Backpage managers exchanged emails in
28     which they discussed a list of 100 “solid sex for money terms.”


                                              31
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 32 of 81 Page ID #:117



1      Later emails indicate that this list of terms changed but, in
2      general, the list prohibited use of certain terms that Backpage
3      management and employees closely identified with the obvious
4      promotion of sex trafficking and prostitution.
5            i.    One Backpage manager acknowledged in the August 31, 2011
6      email exchange that a large proportion of the ads originally
7      submitted by Backpage’s customers contained text and pictures that
8      were indicative of sex trafficking.         Nevertheless, Backpage published
9      those ads after editing them to appear less obvious in promoting
10     illegal activity.     Backpage sex trafficking ads adapted to Backpage’s
11     moderation policy by using “phrases with nuance” when promoting sex
12     trafficking.    Following the implementation of “moderation,”
13     Backpage’s list of prohibited terms changed and evolved over time to
14     adjust to Backpage advertisers’ use of new code words to promote
15     prostitution.    In other words, once a code word or phrase not
16     previously associated with sex-for-money became too familiar, or was
17     deemed too closely associated with certain sex trafficking activities
18     in the Backpage community of advertisers, Backpage’s “moderation”
19     policy would be adapted by adding such words or phrases to the
20     “blocked” list or risk being too obvious in its promotion.
21          33.    Plaintiff alleges that Backpage’s policy of “moderation”
22     only caused ads explicitly promoting sex trafficking to become more
23     coded and implicit in the ads’ purpose.
24           a.    Well over half of the Backpage classified ads in various
25     Backpage categories used terms and phrases (including “massage,”
26     “dating,” “escort” and others) that are consistent with sex
27     trafficking and prostitution.       These terms and phrases included,
28     “roses” (money, e.g., “150 roses/half hour”), “in-call” (where the


                                              32
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 33 of 81 Page ID #:118



1      customer goes to the prostitute’s location), “outcall” (where the
2      prostitute goes to the customer’s location), “GFE” (girlfriend
3      experience), and “PSE” (porn star experience).
4            b.    Other Backpage ads used language that was mostly free of
5      coded language, but included sexually provocative images.           The
6      sexually suggestive images included in these ads were typical of ads
7      for prostitution.     For example, one such ad posted in Backpage’s Los
8      Angeles dating section depicted images of a woman on a bed with her
9      buttocks presented in a sexual manner; another included a picture of
10     a woman’s cleavage; others included pictures of women posing in
11     sexual positions wearing lingerie and pictures of a woman bending
12     over, revealing her naked buttocks.
13           c.    Backpage’s policy of moderation had the effect of causing
14     and allowing otherwise neutral or innocuous terms to be understood
15     within the Backpage community as coded language for sex trafficking
16     and prostitution.     Because of the evolving use of coded terms, a
17     reader of such ads who was familiar with the particular vocabulary
18     used in Backpage “adult” ads could readily identify coded terms and
19     images indicating an ad for prostitution, while an uninitiated reader
20     may not understand these terms at all, or at least not as being
21     associated with sex-for-money.
22          34.    Almost all “adult”-type Backpage ads listed phone numbers
23     or emails that a potential customer could use to make contact with
24     the advertiser.     Comparing a sample of phone numbers and emails found
25     within Backpage ads with phone numbers and emails that were
26     frequently included in the memo sections of checks that Backpage
27     advertisers use to pay Backpage for ads, revealed that the same
28     numbers and/or email addresses appeared in multiple Backpage ads as


                                              33
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 34 of 81 Page ID #:119



1      contact information.     For example:
2            a.    A $25 USPS Money Order purchased on June 15, 2017, in
3      Duarte, California, made payable to “Posting Solutions PO BOX 802426,
4      Dallas, TX,” and thereafter deposited into Account 1, bore a notation
5      listing a phone number and the words “Dulce Latina.”          A search of
6      Backpage ads showed almost 800 advertisements listing the same phone
7      number.
8            b.    A $20 USPS Money Order purchased in Sacramento, California,
9      and later deposited into Account 1 bore a notation listing a phone
10     number and the words “love my lips.”         A search of Backpage ads
11     revealed almost 1300 advertisements listing the same phone number.
12           c.    A $150 Wells Fargo Bank Money Order, purchased in Arizona,
13     and made payable to “Posting Solutions,” bore an email address and
14     the words, “red hot stuff.”      The same email address was found to be
15     associated with advertisements on several female escort websites that
16     directed customers to contact an Arizona phone number ending in 2397.
17     A search of Backpage.com for this phone number revealed approximately
18     760 ads that included this phone number.         These Backpage ads included
19     images indicative of prostitution.          For example, one such ad posted
20     on Backpage’s “massage” section included sexual images such as a
21     woman lying on a bed wearing lingerie and a woman laying naked on her
22     stomach.    One of the ads described, “Pampering provider | Body Rub
23     Massage | Body Shampoo | Body Scrub | 4 hands | Walk ins or
24     appointment.”    Legal massage advertisements do not typically depict
25     sexual images.    This advertisement depicted sexual images and
26     included terms like “4 hands,” which is coded language describing a
27     massage given to a customer by two women.         Such advertisements are
28     indicative of prostitution.


                                              34
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 35 of 81 Page ID #:120



1           35.    The Backpage ads that shared the same phone number or email
2      address typically also included sexually suggestive images of
3      different women.     Such ads are consistent with ads posted by pimps or
4      prostitution agencies that are using the same phone number or email
5      to advertise different women (or girls) to prospective prostitution
6      clients.
7            B.    Payments for Advertising on Backpage
8           36.    In order to post an ad on Backpage, an advertiser had to
9      pay Backpage by one of several methods, including check, cash, and,
10     until about 2015, credit card payments processed through U.S. credit
11     card payment processors.      The proceeds from these ads, the vast
12     majority of which were sexually explicit in nature, would then be
13     deposited into various Backpage owned or controlled bank accounts.
14     For example, Backpage’s U.S. Bank account ‘1165, originated in or
15     about April 2010, received several million dollars from the revenue
16     generated from the sale of ads, including ads promoting the
17     trafficking of minors and illegal prostitution.
18          37.    However, in or around 2015, following negative publicity
19     associated with Backpage, some of the major credit card companies
20     enacted what Backpage Operators termed a “blockade.”          Essentially,
21     these companies refused to process credit card payments directed to
22     Backpage.    In order to circumvent the blockade, Ferrer and other
23     Backpage Operators set up agreements with foreign persons and
24     partners to “franchise” websites for the sole purpose of accepting
25     credit card payments outside of the United States, with the funds
26     being funneled to Backpage.
27          38.    Also in or around 2015, in response to the blockade,
28     Backpage designed a mechanism to allow advertisers to buy Backpage


                                              35
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 36 of 81 Page ID #:121



1      “credits,” which could be accomplished in several ways, including:
2            a.    mailing gift cards, checks, or money orders to “Posting
3      Solutions” at a P.O. Box in Dallas, Texas;
4            b.    using a credit card to buy credits through a third-party
5      credit card payment processor;
6            c.    paying with digital currency (specifically, Backpage
7      accepted Bitcoins, Bitcoins Cash, Litecoin, and Ethereum).           If the
8      advertiser selected this option, Backpage provided a digital currency
9      wallet address where the advertiser could send the electronic
10     transfer of the digital currency; and
11           d.    paying with currency through a third party payment
12     processor.    Once the third-party payment processor received the
13     currency, it would convert it to digital currency and then
14     electronically transfer that digital currency to a Backpage digital
15     currency wallet.
16          39.    Digital Currency was processed through the subject accounts
17     in the following way:
18           a.    When Backpage received digital currency, it would aggregate
19     the digital currency and then transfer it to a third-party exchanger
20     like GoCoin; 9
21           b.    In exchange for the digital currency, the exchanger would
22     transfer U.S. dollars from its foreign bank account(s) into Backpage
23     operating accounts in the United States or elsewhere.          The exchanger
24     could then sell its Bitcoins on various Bitcoins markets.
25
26           9GoCoin is a digital currency exchanger that converts Bitcoins
       and another digital currency into fiat currency, like the U.S. Dollar
27     or the Euro. GoCoin is owned by Manx Broadcasting Corporation, based
       in the Isle of Man. GoCoin has offices in Singapore and Santa
28     Monica, California, and GoCoin holds bank accounts in several
       countries, most or all of which are outside the United States.

                                              36
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 37 of 81 Page ID #:122



1           40.    Bitcoins payments for ads have resulted in the trafficking
2      of minors for sex.     For example:
3            a.    On September 6, 2015, a Bitcoins account associated with
4      the owner of the email address later convicted of having trafficked
5      minors for sex paid Backpage about $4 worth of Bitcoins in order to
6      post an ad promoting the trafficking of certain victims in Palm
7      Springs, California.
8            b.    On September 15, 2015, an email from the same email address
9      owner indicated a payment to Backpage of about $8 worth of Bitcoins
10     in order to “Fund Account” 10 for palmsprings.backpage.com.
11           c.    On October 6, 2015, the same email address owner paid
12     Backpage about $1 worth of Bitcoins to “Fund Account” on
13     palmsprings.backpage.com.
14           d.    On October 30, 2015, a Bitcoins account associated with the
15     owner of the email address who trafficked minors for sex paid
16     Backpage about $1 worth of Bitcoins in order to post an ad promoting
17     the trafficking of certain victims in Columbus, Ohio.
18           e.    On November 2, 2015, this same email address owner paid
19     Backpage about $1 worth of Bitcoins to “Move Ad to Top of Listings”
20     in the Columbus, Ohio Backpage ads.
21           f.    On November 21, 2015, this same email address owner paid
22     Backpage about $1 worth of Bitcoins to Backpage for credit for that
23     email owner’s Backpage ad account.
24          41.    Plaintiff contends that five to ten percent of the ads
25     posted on Backpage.com were placed within the Central District of
26     California (including Los Angeles and Orange Counties).           Between
27
             10
              The email address owner provided Bitcoins to Backpage as a
28     “Fund Account” payment, that is, payment to Backpage as credit to be
       used later to pay for Backpage ads.

                                              37
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 38 of 81 Page ID #:123



1      January 10 and February 3, 2016, approximately 500,000 ads were
2      posted on Backpage.com and paid for with Bitcoins, for which Backpage
3      received over $3,840,000 in revenue.        Of these approximately 500,000
4      ads, approximately 28,400 were posted only in
5      LosAngeles.Backpage.com, Ventura.Backpage.com,
6      SanLuisObispo.Backpage.com, OrangeCounty.Backpage.com, and
7      SanGabrielValley.Backpage.com.       These specific ads generated
8      approximately $184,479 in revenue.
9           42.    When an advertiser (or “poster”) purchased an ad for
10     prostitution using digital currency, the payment to Backpage (and
11     certain subsequent expenditures) proceeded in the following manner:
12           a.    A poster would choose a payment method online (e.g.,
13     through Bitcoins payments);
14           b.    If the poster did not already have Bitcoins, the Backpage
15     website would direct the poster to a third-party exchanger to buy
16     Bitcoins;
17           c.    Backpage would then provide the poster with a wallet
18     address to send a specific amount of Bitcoins;
19           d.    In return for sending the required payment, the poster
20     would receive credit that could be used to post ads on Backpage.
21           e.    Backpage would sell the Bitcoins to a third party
22     exchanger, frequently GoCoin, in batches, generally valued in
23     hundreds of thousands, of dollars in order to convert the Bitcoins
24     into U.S. or foreign flat currency, which GoCoin generally, if not
25     always, would hold in foreign bank accounts;
26           f.    GoCoin would then wire funds from foreign accounts to
27     either (1) Backpage controlled foreign accounts; or (2) Backpage
28     controlled operating accounts in the United States;


                                              38
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 39 of 81 Page ID #:124



1            g.    These accounts were held and controlled by Backpage
2      Operators in the names of entities controlled by Backpage, including
3      Ad Tech BV, Posting Solutions, Website Technologies, and Cereus
4      Properties.
5            h.    The funds derived from these foreign transactions would be
6      used by Backpage to pay service providers, like Verizon in Los
7      Angeles, or transferred to Backpage Operators’ accounts and accounts
8      held in their family members’ names.
9            i.    For example:
10                 a.    In March 2015, Ad Tech BV, a Netherlands based
11     company, listing Ferrer as CEO and M.G. as CFO, opened a bank account
12     in the Liechtenstein (the “Netherlands Account”).          M.G. is the
13     President, CEO, Treasurer and Secretary of Posting Solutions.            From
14     March 2015 through November 2017, the Netherlands Account received
15     millions of dollars from Binary Trading SG PTE, Limited (“Binary
16     Trading”).    On April 4, 2017, M.G. sent an email to employees of the
17     bank that maintains the Netherlands Account.         The email explained:
18           Binary Capital is our trading partner, they hold money in
             trust for Go Coin [sic]. Rather than incurring 3 sets of
19           wire fees which make our transactions unprofitable, they
20           act as our agent and disburse payments directly from our
             trust account to our merchant.
21
22                 b.   For the period of September 4 through November 23,
23     2015, Backpage advertisers used Bitcoins to purchase about 1,000,000
24     “adult” ads from Backpage.      Backpage then sold those Bitcoins to
25     GoCoin for approximately $8.6 million.        Included among the Bitcoins
26     sold to GoCoin during this period were payments pimps made to
27     Backpage to purchase ads to promote child prostitution.
28                 c.   For the period of December 14, 2015, through August


                                              39
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 40 of 81 Page ID #:125



1      30, 2016, in approximately 154 wires, GoCoin accounts held in
2      Slovakia (the “Slovakia Account”) and Singapore Account (the
3      “Singapore Account”) transferred a total of approximately
4      $26,100,235.83 to Branch Banking & Trust account ‘2008, in Plano,
5      Texas, owned by Website Technology (“Website Tech Account ‘2008”).
6      On January 15, 2016, the Website Tech Account ‘2008 transferred
7      $189,571 to Verizon in Los Angeles, California, in payment for
8      Backpage internet services.
9                  d.    Between January 21 and August 31, 2016, Website Tech
10     Account ‘2008 sent approximately 27 wire transfers totaling
11     approximately $48,000,000 to Arizona Bank & Trust account number
12     ‘6211, belonging to Cereus Properties LLC, which is owned or
13     controlled by Spear, Backpage, and/or other Backpage Operators.
14           C.    Bases for Forfeiture
15          43.    The Defendant Asset constitutes, and is derived from,
16     proceeds traceable to one or more violations of: (1) 18 U.S.C. § 1591
17     (Sex Trafficking of Children); and/or (2) U.S.C. § and 1952
18     (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
19     each of which is SUA under 18 U.S.C. § 1956(c)(7)(A), and a
20     conspiracy to commit such offenses.
21          44.    The Defendant Asset was involved in, and is traceable to
22     property involved in, one or more transactions or attempted
23     transactions in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and a
24     conspiracy to commit such offenses, in violation of 18 U.S.C.
25     § 1956(h).    Specifically, the Defendant Asset was involved in and is
26     traceable to property involved in one or more financial transactions,
27     attempted transactions, or a conspiracy to conduct or attempt to
28     conduct such transactions involving the proceeds of specified


                                              40
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 41 of 81 Page ID #:126



1      unlawful activity, that is, 18 U.S.C. §§ 1591 and 1952, and was
2      designed in whole or in part to conceal or disguise the nature,
3      location, source, ownership or control of the proceeds of the SUA in
4      violation of 18 U.S.C. § 1956(a)(1)(B)(i).
5           45.    The Defendant Asset was involved in, and is traceable to
6      property involved in, one or more transactions or attempted
7      transactions in violation of 18 U.S.C. § 1957, or a conspiracy to
8      commit such offenses, in violation of 18 U.S.C. § 1956(h).
9      Specifically, the Defendant Asset was involved in and is traceable to
10     property involved in one or more financial transactions, attempted
11     transactions, or a conspiracy to conduct or attempt to conduct such
12     transactions in criminally derived property of a value greater than
13     $10,000 that was derived from SUA, that is, 18 U.S.C. §§ 1591 and
14     1952.
15     III. Assets Representing, Traceable To, and Involved In
            Specified Unlawful Activity
16
17           A.    Account 1 (Prosperity ‘7188 Funds)
18          46.    On February 15, 2017, Posting Solutions opened Account 1.
19     M.G. is the sole signatory on the account (as described above,
20     Posting Solutions is wholly owned by and controlled by Backpage).
21          47.    The application for the P.O. Box identifies the renter of
22     the box as “Website Technologies, LLC/Backpage.com.”          Listed on the
23     Application were the names of several Backpage Operators, including
24     Ferrer.
25          48.    Between August 1 and September 1, 2017, Account 1 received
26     more than $2,781,750 in wire transfers from foreign banks.           For
27     example:
28           a.    On or about August 16, 2017, Binary Trading wired $535,500


                                              41
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 42 of 81 Page ID #:127



1      from an account in Singapore into Account 1.
2            b.    On or about August 17, 2017, Binary Trading wired $528,500
3      from a Singapore account into Account 1.
4            c.    On or about August 30, 2017, a company named Trilix PTE LTD
5      (“Trilex”), listing the same Singapore address as Binary Trading and
6      GoCoin, sent four wire transfers from the Singapore account into
7      Account 1, ranging from $385,450 to $492,250, totaling approximately
8      $1,717,750.
9           49.    Plaintiff alleges that a substantial percentage of outgoing
10     payments from Account 1 have been payments for the operation of
11     Backpage.com.    For example, between July and October 2017, funds were
12     wired from Account 1, as following:
13           a.    $570,530 to Verizon Digital Media Services in Los Angeles
14     for services related to the Backpage.com website; and
15           b.    $1,497 to “Backupify,” a company that provided data backup
16     services for Backpage.
17                               CEREUS PROPERTIES ASSETS
18           B.    Account 2 (Compass ‘3873 Funds)
19          50.    Account 2 was held in the name of Cereus Properties LLC,
20     and Spear was the sole signatory.       This account was funded in part
21     with transfers from Account 1, which funds are alleged to have been
22     traceable to SUA, involved in money laundering, or both, and was used
23     as a funnel account to pay Backpage Operators.         On average, during
24     each month of 2017, several hundred thousand dollars were transferred
25     from Account 1 to Account 2.       For example:
26           a.    On August 31, 2017, Account 1 sent a wire transfer totaling
27     $487,491.45 to Account 2.
28           b.    On September 15, 2017, Account 1 sent a wire transfer


                                              42
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 43 of 81 Page ID #:128



1      totaling $91,672.67 to Account 2.
2            c.    On October 2, 2017, Account 1 sent a wire transfer totaling
3      $471,766 to Account 2.
4           51.    Funds from Account 2 were also used to promote and
5      facilitate prostitution.      For example:
6            a.    On December 2, 2016, the Netherlands Account transferred
7      $324,055.85 to Account 2;
8            b.    On December 8, 2016, the Netherlands Account transferred
9      $499,970.00 to Account 2;
10           c.    On December 27, 2016, the Netherlands Account transferred
11     $199,970.00 to Account 2; and
12           d.    From March to December 2017, Account 2 paid over $9,000 to
13     “Cox Communications,” an internet services company that Backpage used
14     to facilitate its internet presence and promote its sale of
15     prostitution advertising.
16           C.    Account 3 (Compass ‘4862 Funds)
17          52.    Account 3, held in the name of Cereus Properties, was
18     funded with transfers from foreign and domestic banks, which funds
19     were traceable to SUA, involved in money laundering, or both,
20     including funds transferred from the Netherlands Account through one
21     of the Backpage Operators’ go-between accounts 11 (Wells Fargo Bank
22     account ‘9863 (“Account ‘9863”)), and eventually funneled into
23     Account 3.
24
25
26
27           11
              A “go-between” (a.k.a., a “pass-through”) is an account set up
       for the main purpose of transferring funds from one or more bank
28     accounts to various other bank accounts, frequently as an attempt to
       further conceal the true source and nature of the funds.

                                              43
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 44 of 81 Page ID #:129



1                                   MICHAEL LACEY ASSETS
2            D.    Account 4 (FFS&L of SR ‘3620 Funds)
3           53.    Account 4, held in the name of Lacey, was funded with
4      transfers from foreign and domestic banks, which funds were traceable
5      to SUA, involved in money laundering, or both.         On October 2, 2017,
6      Account 24 (which was itself funded with transfers from foreign and
7      domestic banks with proceeds traceable to SUA, involved in money
8      laundering, or both), transferred $297,795 into Account 4, as further
9      described below.
10          E.     Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324, and
       ‘8332)
11
12          54.    Accounts 5, 6, and 7, each held in the name of Lacey, were
13     funded with transfers from foreign and domestic banks, which funds
14     were traceable to SUA, involved in money laundering, or both.
15     Backpage Operators used Accounts 5, 6, and 7 as pass-through
16     accounts.
17           a.    On May 31, 2017, Account 2 transferred approximately
18     $676,808.04 into Account 5;
19           b.    On June 30, 2017, Account 5 transferred $600,000 to Account
20     6.
21           c.    On October 2, 2017, Account 2 made two transfers:
22                   i. $297,795.54 transferred to Account 4; and
23                 ii. $694,856.25 wired to Account 11
24           d.    On April 16, 2018, Lacey personally went into the Republic
25     Bank of Arizona, withdrew $500,000 from Account 5, and then used that
26     $500,000 as the initial deposit to open Account 7.
27           e.    On or about February 15, 2018, Lacey drafted two $600,000
28     checks (totaling $1.2 million).       One check was drawn from Account 11,


                                              44
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 45 of 81 Page ID #:130



1      and the second was drawn from Account 4.        These two checks were used
2      to fund Accounts 8, 9, and 10, respectively, with $600,000.00,
3      $300,000.00, and $300,000.00.
4            F.    Account 11 (SFFCU ‘2523 Funds)
5           55.    Account 11 is held in the name of Lacey and an individual
6      listed in the Credit Union’s records as Lacey’s employee and
7      bookkeeper.    Account 11 was funded with proceeds alleged to have been
8      traceable to SUA, involved in money laundering, or both.
9            a.    On February 2, 2018, Account 2 (which then contained funds
10     traceable to SUA, involved in money laundering, or both) transferred
11     $734,602.70 into Account 11.
12           G.    Account 12 (IOLTA ‘4139)
13          56.    Account 12 was an IOLTA held for the benefit of Lacey, and
14     was funded with proceeds traceable to SUA, involved in money
15     laundering, or both.
16          57.    On January 4, 2017, the Singapore Account wired $489,500
17     into a Posting Solutions controlled account held at Veritex Bank (the
18     “Veritex Account”).     On January 20, 2017, the Singapore Account
19     directed two additional wires, for $358,150 and $470,150
20     respectively, into the Veritex Account.        In total, the Singapore
21     Account transferred $1,317,800 into the Veritex Account.
22           a.    On or about February 23, 2017, the Veritex Account directed
23     two payments to Account 2, a wire of $443,014, and a check for
24     $27,887.41.
25           b.    Between March 30 and September 14, 2017, Account 2 sent
26     five wires totaling $4,058.063.65 to Account 12.
27           c.    In July 2018, Account 12 was closed and a cashier’s check
28     totaling $2,412,785.47 was issued to Lacey’s Annuity Fund, held at


                                              45
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 46 of 81 Page ID #:131



1      Account 12.
2            H.    The Sebastopol Property
3           58.    The Sebastopol Property was purchased and maintained, in
4      whole or in part, using funds traceable to SUA, involved in money
5      laundering, or both.
6           59.    In a series of transactions in December 2016, illicit
7      proceeds from the Netherlands Account would pass-through Account 2,
8      eventually ending up in Account 11.         Additionally, between July and
9      October 2017, additional illicit proceeds from the Singapore Account
10     were passed-through Account 1 to Account 2, and eventually
11     transferred to Account 11.      On or about October 10, 2017, over
12     $10,000 of funds from Account 11 were used to support and maintain
13     the Sebastopol Property.
14          60.    On February 11, 2016, a grant deed, instrument number
15     2016010019 of the Sonoma County official records, transferred the
16     Sebastopol Property to Lacey.       Thereafter, on April 24, 2017, for no
17     consideration, Lacey transferred title of the Sebastopol Property to
18     his Delaware limited liability company, Sebastopol, LLC.           As noted in
19     the grant deed:
20           “There was no consideration for this transfer. This is a
             transfer between an individual or individuals and a legal
21           entity or between legal entities that results solely in a
22           change in the method of holding title and in which
             proportional ownership inters in the realty remain the
23           same. . .”
24          61.    On October 10, 2017, Lacey issued a $12,956.25 check from
25     Account 11 to Sonoma County Tax Collector.         The notation on this wire
26     was “2043 Pleasant Hill Dr Sebastopol.”
27           I.    San Francisco, California Property 1
28          62.    San Francisco Property 1 was purchased and maintained, in


                                              46
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 47 of 81 Page ID #:132



1      whole or in part, using funds traceable to SUA, involved in money
2      laundering, or both.
3           63.    In order to acquire San Francisco Property 2, Lacey used
4      funds transferred through the Singapore Account, the Website Tech
5      Account ‘2008, and Cereus Properties accounts, as well as annuity
6      accounts that Lacey controlled, as follows:
7            a.    Illicit proceeds were deposited into the Singapore Account,
8 passed-through Account 1, then passed-through Account 2 and
9 transferred to Account 11.           Thereafter, funds from Account 11 were
10 used to support and maintain San Francisco Property 1.
11           b.    On May 18, 2016, grant deed instrument number 2016-K245482-
12 00 of the San Francisco County official records, transferred San
13 Francisco Property 1 to Lacey and his female partner.
14           c.    Thereafter, on October 10, 2017, over $10,000 in funds from
15 Account 11 were used to purchase or maintain San Francisco Property 1.
16           J.    San Francisco Property 2
17          64.    San Francisco Property 2 was purchased and maintained, in
18     whole or in part, using funds traceable to SUA, involved in money
19     laundering, or both.
20          65.    During the period of December 14 through December 29, 2015,
21     as GoCoin’s partial payment for the Bitcoins Backpage sold it during
22     the period of September 4 through November 23, 2015, the Slovakia
23     Account wired over $1,250,000 to Website Tech Account ‘2008.
24          66.    After December 14, 2015, Website Tech Account ‘2008 then
25     transferred funds via multiple pass-through accounts controlled by
26     Lacey and other Backpage Operators, which, as of June 21, 2016,
27     resulted in approximately $5,400,000 ending up in Arizona Bank &
28     Trust account ‘1793, controlled by Lacey (“AB&T Account ‘1793”).


                                              47
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 48 of 81 Page ID #:133



1           67.    On June 27, 2016, AB&T Account ‘1793 wired $397,500.00 to
2      Fidelity National Title Company.       The notation on this wire was
3      “XXX(Earnest Money)XXXXXX.”      On July 20, 2016, AB&T Account ‘1793
4      wired $12,859,152.57 to Fidelity National Title Company.           The
5      notation on this wire was “XX(Balance of Property)XXXXX.”
6           68.    Casa Bahia for San Francisco, LLC, a Delaware limited
7      liability company, was the entity used to take title to San
8      Francisco, California Property 2, and is owned by Lacey.           On July 21,
9      2016, by grant deed, San Francisco Property 2 was transferred to
10     Lacey.     On June 21, 2017, by grant deed and for no consideration,
11     Lacey transferred San Francisco Property 2 to Casa Bahai for San
12     Francisco, LLC, a Delaware limited liability company, as evidenced by
13     instrument number 2017-K466276099 of the San Francisco County
14     official records.     As noted in the grant deed:
15           There was no consideration for this transfer. This is a
             transfer between an individual or individuals and a legal
16           entity or between legal entities that results solely in a
17           change in the method of holding title and in which
             proportional ownership inters in the realty remain the
18           same. . .
19           K.    San Francisco Property 3
20          69.    San Francisco Property 3 was purchased and maintained, in
21     whole or in part, using funds traceable to SUA, involved in money
22     laundering, or both.
23          70.    Beginning in February 2013, illicit funds from Backpage’s
24     U.S. Bank account ‘1165 passed-through various Backpage or Backpage
25     Operators accounts, eventually ending up in BMO Harris account ‘5263,
26     owned or controlled by Lacey.       In May 2015, over $10,000 of funds
27     from BMO Harris account ‘5263 was used to purchase or maintain San
28     Francisco Property 3.


                                              48
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 49 of 81 Page ID #:134



1            L.    Sedona Property
2           71.    The Sedona Property was purchased and maintained, in whole
3      or in part, using funds traceable to SUA, involved in money
4      laundering, or both.
5           72.    In October 2017, Account 2 wired approximately $297,795 to
6      Account 4.    On November 13, 2018, $6,725.54 from Account 4 was used
7      to support or maintain the Sedona Property.
8            M.    Paradise Valley Property 2
9           73.    Paradise Valley Property 2 was purchased and maintained, in
10     whole or in part, using funds traceable to SUA, involved in money
11     laundering, or both.
12          74.    In 2005, for approximately $1,500,000, Lacey purchased the
13     Paradise Valley Property 2.      In 2010, the Paradise Valley Property
14     was used as collateral for a $1 million loan (the “2010 Loan”).
15     Beginning no later than January 2012, illicit proceeds were used to
16     service the debt on the 2010 Loan.          Specifically:
17           a.    Between February 4 and June 6, 2013, through a series of
18     wire transfers, Backpage’s U.S. Bank account ‘1165 transferred
19     approximately $41,500,000 to BMO Harris Bank account ‘5263.
20           b.    Between March 2013, and January 2016, through a series of
21     periodic transactions, approximately $174,749.39 from BMO Harris Bank
22     account ‘5263 was used to service the debt on the 2010 Loan.
23                                   JAMES LARKIN ASSETS
24           N.    Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592, ‘1938,
                   ‘1897, ‘8103, ‘8162, AND ‘8189)
25
26          75.    Account 13, held in the name of Larkin, was funded with
27     proceeds alleged to have been traceable to SUA, involved in money
28     laundering, or both.


                                              49
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 50 of 81 Page ID #:135



1            a.    On July 6, 2017, Account 2 transferred $971,651.51 into
2      Account 13.
3            b.    On July 28, 2017, Account 13 transferred $400,000 into
4      Account 14.
5            76.   Account 15 is held in the name of Larkin.
6            a.    From March 2015 through November 2017, the Netherlands
7      Account received several millions of dollars in criminal proceeds
8      from Binary Trading.
9            b.    On December 2, 2016, the Netherlands Account transferred
10     $324,055.85 to Account 2.
11           c.    On December 8, 2016, the Netherlands Account transferred
12     $499,970.00 to Account 2.
13           d.    On December 27, 2016, the Netherlands Account transferred
14     $199,970.00 to Account 2, which account then transferred funds
15     through Account ‘9863 and into Account 3.
16           e.    On December 13, 2017, Account 3 transferred $406,211.10 to
17     Account 15.
18          77.    Account 16, 17, and 18 are CDARS Accounts held in the name
19     of Larkin.
20           a.    On July 28, 2017, Account 13 transferred $400,000 into
21     Account 14.
22           b.    On or about February 8, 2018, $1 million in funds from
23     Account 14 was used to fund Account 16 (which received $500,000),
24     Account 17 (which received $250,000), and Account 18 (which received
25     $250,000).
26           O.    Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS COIE
                   ‘0012)
27
28          78.    Account 19 is held in the name of Larkin’s spouse, Margaret


                                              50
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 51 of 81 Page ID #:136



1      Larkin, and was funded with proceeds traceable to SUA, involved in
2      money laundering, or both.
3            a.    On December 31, 2015, Website Tech Account ‘2008
4      transferred $811,424 to the Slovakia Account.
5            b.    On January 11, 2016, the Slovakia Account transferred
6      approximately $1,300,000 to Charles Schwab account ‘4693, held in the
7      name of Larkin (“Charles Schwab Account ‘4693”).
8            c.    On January 14, 2016, Charles Schwab Account ‘4693
9      transferred approximately $13,500,000 to Northern Trust Company
10     account ‘9562 (under the name “Ocotillo Family Trust,” owned and
11     controlled by Larkin and Margaret Larkin).
12           d.    In July 21, 2017, Account ‘9562 transferred $6,014,000 to
13     Morgan Stanley account ‘1673 (held in the name of Larkin and Margaret
14     Larkin).
15           e.    In or about November 2017, Morgan Stanley elected to
16     terminate its business relationship with Larkin.
17           f.    On November 30, 2017, all the funds then held in Morgan
18     Stanley account ‘1673 (about $10,000,000) were transferred to Account
19     19.
20           g.    Some of the funds in Account 19 were used to purchase bonds
21     and/or securities, which were held in Account 20.
22           P.    Account 21 (ACF ‘2020)
23           79.   Account 21 contains securities and investment vehicles held
24     in the name of Ocotillo Family Trust, which is owned and controlled
25     by Larkin and his spouse, and was funded with proceeds traceable to
26     SUA, involved in money laundering, or both.
27           a.    During the period of March 23 through March 31, 2016,
28     Website Tech Account ‘2008 sent three wire transfers totaling


                                              51
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 52 of 81 Page ID #:137



1      $3,694,813.60 to Arizona Bank & Trust account number ‘6211, belonging
2      to Cereus Properties (“Account ‘6211”).
3            b.    During the period of April 1, 2016, through July 1, 2016,
4      Account ‘6211 sent five wire transfers totaling $5,750,294 to Charles
5      Schwab Account ‘4693.
6            c.    On July 1, 2016, Charles Schwab Account ‘4693 transferred
7      $15,000,000 to Account 21.
8            d.    During the period of August 2, 2016, through October 6,
9      2016, Account ‘6211 sent six wire transfers totaling $9,550,315 to
10     Charles Schwab Account ‘4693.
11           e.    On January 3, 2017, Charles Schwab Account ‘4693
12     transferred $2,500,000 to Account 21.
13           f.    On January 4, 2017, Charles Schwab Account ‘4693
14     transferred $2,500,000 Account 21.
15         Q.      Accounts 22 AND 23 (BA ‘8225 and ‘7054)
16          80.    Account 22 is held in the name of one of T. Larkin, and was
17     used in furtherance of the money laundering scheme described herein,
18     and in an attempt to further conceal or disguise the nature,
19     location, source, ownership or control of the criminal proceeds.
20          81.    On February 2, 2018, Account 2 wire transferred $28,337
21     into Account 22.
22          82.    Account 23 is held in the name of R. Larkin.         On February
23     2, 2018, Account 2 wire transferred $28,337 into Account 23.
24           R.    Saint Helena Property
25          83.    The Saint Helena Property was purchased and maintained, in
26     whole or in part, using funds traceable to SUA, involved in money
27     laundering, or both.
28          84.    Between February 4 and June 6, 2013, approximately


                                              52
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 53 of 81 Page ID #:138



1      $41,500,000 in illicit funds were transferred to Camarillo Holdings
2      LLC, BMO Harris Bank account ‘7172.         On October 2, 2013, BMO Harris
3      Bank account ‘7172 wired $26,130.64 to Larkin’s BMO Harris Bank
4      account ‘3110.    Thereafter, on November 3, 2016, over $10,000 of
5      funds from BMO Harris Bank account ‘7172 were used to purchase or
6      maintain the Saint Helena Property.
7            S.    Chicago Property
8           85.    The Chicago Property was purchased and maintained, in whole
9      or in part, using funds traceable to SUA, involved in money
10     laundering, or both.
11          86.    Illicit funds originating from Backpage’s U.S. Bank account
12     ‘1165 were passed-through accounts owned or controlled by Backpage or
13     Backpage Operators, and ended up in BMO Harris Bank account ‘3110.
14     Thereafter, on October 2, 2015, BMO Harris Bank account ‘3110
15     transferred $138,000 to Chicago Title and Trust Company as payment
16     towards the purchase of the Chicago Property.
17           T.    Paradise Valley Property 1
18          87.    Paradise Valley Property 1 was purchased and maintained, in
19     whole or in part, using funds traceable to SUA, involved in money
20     laundering, or both.
21          88.    Approximately $41.5 million in illicit funds from
22     Backpage’s U.S. Bank account ‘1165 passed through various Backpage or
23     Backpage Operators accounts.       Following these various transfers,
24     eventually, on October 2, 2013, a total of approximately $26,130.64
25     was transferred into BMO Harris account ‘3110, owned or controlled by
26     Larkin.    Thereafter, on December 11, 2014, BMO Harris Bank account
27     ‘3100 paid $46,957.28 to maintain the Paradise Valley property 1.
28


                                              53
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 54 of 81 Page ID #:139



1            U.    Paradise Valley Property 7
2           89.    Paradise Valley Property 7 was purchased and maintained, in
3      whole or in part, using funds traceable to SUA, involved in money
4      laundering, or both
5           90.    Illicit funds originating from Backpage’s U.S. Bank account
6      ‘1165 were passed-through accounts owned or controlled by Backpage or
7      Backpage Operators, and ended up in BMO Harris Bank account ‘3110,
8      from which account over $10,000 was paid to maintain Paradise Valley
9      Property 7.
10                                   JOHN BRUNST ASSETS
11           V.    Account 24 (COMPASS BANK ‘3825)
12          91.    Account 24 is held in the name of Brunst, and was used in
13     furtherance of the money laundering scheme described herein, and in
14     an attempt to further conceal or disguise the nature, location,
15     source, ownership or control of the proceeds of SUA.
16          92.    On February 2, 2018, Account 2 wire transferred $135,956.59
17     into Account 24.
18           W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954, ‘7982,
                   ‘7889, ‘7888 AND ‘6485)
19
20          93.    Accounts 25, 26, 27, 28, 29, and 30 are held in the name of
21     the “Brunst Family Trust.”      Brunst and his wife are the sole trustees
22     for these accounts, which were funded with proceeds traceable to SUA,
23     involved in money laundering, or both.
24           a.    On December 31, 2015, Website Tech Account ‘2008
25     transferred $811,424 to Account ‘6211.
26           b.    On December 6, 2016, Account ‘6211 transferred $161,459 to
27     Wells Fargo Bank account ‘4891, belonging to Brunst (“Account
28     ‘4891”).


                                              54
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 55 of 81 Page ID #:140



1            c.    On January 4, 2017, Account ‘6211 transferred another
2      $258,841 to Account ‘4891.
3            d.    On January 5, 2017, Account ‘4891 transferred $300,000 to
4      Wells Fargo Bank account ‘7474, belonging to the Brunst Family Trust
5      (“Account ‘7474”).
6            e.    On May 19, 2017, Account ‘7474 transferred approximately
7      $1,500,000 into Account 25.
8            f.    On May 23, 2017, Account 25 transferred approximately
9      $350,000 to Account 25.
10           g.    On June 7, 2017, Account 25 transferred approximately
11     $1,340,000 to Account 25.
12           h.    On September 13, 2017, Account 25 transferred approximately
13     $581,000 to Account 27.
14           i.    On September 13, 2017, Account 25 transferred approximately
15     $250,000 to Account 28.
16           j.    On September 13, 2017, Account 25 transferred approximately
17     $250,000 to Account 29.
18           k.    On September 15, 2017, Account 25 transferred approximately
19     $500,000 to Account 30.
20                                   SCOTT SPEAR ASSETS
21           X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645)
22          94.    Accounts 31 and 32 are held in the name of Spear, which
23     accounts were funded with proceeds traceable to SUA, involved in
24     money laundering, or both.      Account 33 is held in trust for the
25     benefit of Spear and certain of his family members, which account was
26     funded with proceeds traceable to SUA, involved in money laundering,
27     or both.    In furtherance of the money laundering scheme, and in an
28     attempt to further conceal the true nature of the criminal proceeds,


                                              55
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 56 of 81 Page ID #:141



1      go-between accounts served to funnel money from one account to
2      another.
3            a.    Between January 21 and August 31, 2016, Website Tech
4      Account ‘2008 sent approximately 27 wire transfers totaling
5      approximately $48,000,000 to Account ‘6211.
6            b.    Between March 1, 2016, and July 1, 2016, Account ‘6211
7      transferred $892,426 into Account 31.
8            c.    On September 14, 2017, Account 2 wire transferred
9      $50,162.05 into Account 31.
10           d.    On October 12, 2017, Account 31 transferred approximately
11     $21,500 into Account 32.
12           e.    On January 5, 2018, Account 31 transferred approximately
13     $600,000 into Account 33.
14           Y.    Account 34 (Live Oak Bank Account ‘6910)
15          95.    Account 34 is held in the name of Spear, and was funded
16     with proceeds traceable to SUA, involved in money laundering, or
17     both.
18          96.    On or about March 16, 2016, as an opening deposit, Account
19     31 transferred $250,000 into Account 34.
20           Z.    Account 35 and 36 (Ascensus Broker Services ‘4301 and‘8001)
21          97.    Accounts 35 and 36 are held in the name of N. Spear,
22     Spear’s adult daughter, and were funded with proceeds traceable to
23     SUA, involved in money laundering, or both.
24           a.    On February 23, 2017, Account 31 transferred approximately
25     $50,000 into Account 35.
26           b.    On the February 23, 2017, Account 31 transferred $50,000
27     into Account 36.
28


                                              56
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 57 of 81 Page ID #:142



1                                   PRIMUS TRUST ASSETS
2            AA.        Account 37 (K&H Bank Account ‘1210)
3           98.    Account 37 is located in Hungary, and held in the name of
4      Primus Trust Company (“Binghampton Trust”) for the benefit of Lacey.
5      In furtherance of the money laundering scheme, Account 37 was funded
6      with proceeds traceable to SUA, involved in money laundering, or
7      both.
8           99.    The tracing of this account involves numerous banks and
9      bank accounts, both foreign and domestic.         The accounts include:
10     Website Tech Account ‘2008; Account ‘6211; Arizona Bank & Trust
11     annuity trust account numbers ‘1967, ‘1972, ‘1986, ‘1991, and ‘2014,
12     all held in Lacey’s name (“AZBT Annuity Accounts”); and Johnson
13     Financial account ‘9992, held in an IOLTA, with Lacey as the sole
14     beneficiary.
15           a.    Between December 14, 2015, and January 15, 2016, the
16     Slovakia Account sent approximately 26 wire transfers totaling over
17     $2,500,000 to Website Tech Account ‘2008 in the United States.
18           b.    On January 15, 2016, Website Tech Account ‘2008 transferred
19     $189,571 to Verizon in Los Angeles, California, in payment for
20     Backpage internet services, which served, in whole or in part, to
21     promote sex trafficking and illegal prostitution.
22           c.    Between January 21 and August 31, 2016, Website Tech
23     Account ‘2008 sent approximately 27 wire transfers totaling
24     approximately $48,000,000 to Account ‘6211.
25           d.    Between April 1 and October 6, 2016, in approximately 12
26     wires, Account ‘6211 sent over $18,000,000 to the AZBT Annuity Trust
27     Accounts.
28           e.    On December 29, 2016, in five wires, the AZBT Annuity


                                              57
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 58 of 81 Page ID #:143



1      Trusts Accounts sent approximately $16,500,000 to Johnson Financial
2      account ‘9992.
3            f.    On January 3, 2017, Johnson Financial account ‘9992
4      transferred $16,500,000 to Account 37.
5                                    AD TECH BV ASSETS
6            BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and ’5805)
7           100. Accounts 56, 57, and 58 are located in the Czech Republic
8      and held in the name of Ad Tech BV, identifying Ferrer as the
9      ultimate beneficial owner, which accounts were funded with proceeds
10     traceable to SUA, involved in money laundering, or both.
11          101. Account 56, 57, and 58 were set up and maintained to
12     receive payments for Backpage ads, that is, for “accounts
13     receivable.”    Merchant processors would accept credit card payments
14     and Bitcoins from Backpage advertisers as credit to place ads for
15     prostitution and other services.       The merchant processors would then
16     transfer these funds to accounts set up to receive such payments,
17     specifically including Accounts 56, 57, and 58.          All funds contained
18     within Accounts 56, 57, and 58 are traceable to SUA and involved in
19     money laundering.
20           CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000 U,
                   ‘K000 E, and ‘K001 K)
21
22          102. Accounts 47, 48, 49, and 50 are located in Principality of
23     Liechtenstein, and held for the benefit of Ferrer, which accounts
24     were funded with proceeds traceable to SUA, involved in money
25     laundering, or both.
26          103. Accounts 47, 48, 49, and 50 were set up and maintained to
27     receive payments for Backpage ads, that is, for “accounts
28     receivable.”    Merchant processors would accept credit card payments


                                              58
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 59 of 81 Page ID #:144



1      and Bitcoins from Backpage advertisers as credit to place ads for
2      prostitution and other services.       The merchant processors would then
3      transfer these funds to accounts set up to receive such payments,
4      specifically including Accounts 47, 48, 49, and 50.          All funds
5      contained within Accounts 47, 48, 49, and 50 are traceable to SUA and
6      involved in money laundering.
7                         GOLD LEAF SRO FUNDS HELD AT FIO BANK
8            DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and ‘2230)
9           104. Accounts 38, 39, and 40 are located in the Czech Republic,
10     and held for the benefit of Backpage by a third party entity named,
11     “Gold Leaf SRO.”     Accounts 38, 39, and 40 were funded with proceeds
12     traceable to SUA, involved in money laundering, or both.
13          105. Accounts 38, 39, and 40 were created outside the United
14     States with the intention of avoiding the “blockade” of Backpage set
15     up by U.S. credit card companies that refused to process Backpage
16     receipts following negative press associated with Backpage.
17     Approximately 99.5% of the payments into these accounts were to be
18     transferred to accounts held by Ad Tech BV, a Backpage controlled
19     company located in the Netherlands, after which transfer, the funds
20     could be directed for the benefit of Backpage or Backpage Operators
21     in the U.S. or abroad.      All funds contained within Accounts 38, 39,
22     and 40 are traceable to SUA and involved in money laundering.
23                        PROTECCTIO SRO FUNDS HELD AT FIO BANK
24           EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and ‘4198)
25          106. Accounts 41, 42, and 43 are located in the Czech Republic,
26     and held for the benefit of Backpage by a third party entity named,
27     “Protecctio SRO.”     Accounts 41, 42, and 43 were funded with proceeds
28     traceable to SUA, involved in money laundering, or both.


                                              59
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 60 of 81 Page ID #:145



1           107. Accounts 41, 42, and 43 were created outside the United
2      States with the intention of avoiding the “blockade” of Backpage set
3      up by U.S. credit card companies that refused to process Backpage
4      receipts following negative press associated with Backpage.
5      Approximately 99.5% of the payments into these accounts were to be
6      transferred to accounts held by Ad Tech BV, a Backpage controlled
7      company located in the Netherlands, after which transfer the funds
8      could be directed for the benefit of Backpage or Backpage Operators
9      in the U.S. or abroad.      All funds contained within Accounts 41, 42,
10     and 43 are traceable to SUA and involved in money laundering.
11                         VARICOK SRO FUNDS HELD AT FIO BANK
12           FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and ‘8080)
13          108. Accounts 44, 45, and 46 are located in the Czech Republic,
14     and held in the name of Varicok Company SRO.         Accounts 44, 45, and 46
15     were funded with proceeds traceable to SUA, involved in money
16     laundering, or both.
17          109. Accounts 44, 45, and 46 were created outside the United
18     States with the intention of avoiding the “blockade” of Backpage set
19     up by U.S. credit card companies that refused to process Backpage
20     receipts following negative press associated with Backpage.
21     Approximately 99.5% of the payments into these accounts were to be
22     transferred to accounts held by Ad Tech BV, a Backpage controlled
23     company located in the Netherlands, after which transfer, the funds
24     could be directed for the benefit of Backpage or Backpage Operators
25     in the U.S. or abroad.      All funds contained within Accounts 44, 45,
26     and 46 are traceable to SUA and involved in money laundering.
27
28


                                              60
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 61 of 81 Page ID #:146



1                      PROCOP SERVICES BV FUNDS HELD AT KNAB BANK
2            GG.   Account 51 (KB ‘7664)
3           110. Account 51 is located in the Kingdom of the Netherlands,
4      and held for the benefit of Backpage by a third party entity named,
5      “Procop Services BV.”      Account 51 was funded with proceeds traceable
6      to SUA, involved in money laundering, or both.
7           111.    Account 51 was created outside the United States with the
8      intention of avoiding the “blockade” of Backpage set up by U.S.
9      credit card companies that refused to process Backpage receipts
10     following negative press associated with Backpage.          Approximately
11     99.5% of the payments into Accounts 51 was to be transferred to
12     accounts held by Ad Tech BV, a Backpage controlled company located in
13     the Netherlands, after which transfer, the funds could be directed
14     for the benefit of Backpage or Backpage Operators in the U.S. or
15     abroad.     All funds contained within Account 51 are traceable to SUA
16     and involved in money laundering.
17                      GULIETTA GROUP BV FUNDS HELD AT RABO BANK
18           HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)
19          112. Accounts 52 and 53 are located in the Kingdom of the
20     Netherlands and held for the benefit of Backpage by a third party
21     entity named, “Gulietta Group BV.”          Accounts 52 and 53 were funded
22     with proceeds traceable to SUA, involved in money laundering, or
23     both.
24          113. Accounts 52 and 53 were created outside the United States
25     with the intention of avoiding the “blockade” of Backpage set up by
26     U.S. credit card companies that refused to process Backpage receipts
27     following negative press associated with Backpage.          Approximately
28     99.5% of the payments into these accounts were to be transferred to


                                              61
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 62 of 81 Page ID #:147



1      accounts held by Ad Tech BV, a Backpage controlled company located in
2      the Netherlands, after which transfer, the funds could be directed
3      for the benefit of Backpage or Backpage Operators in the U.S. or
4      abroad.     All funds contained within Accounts 52 and 53 are traceable
5      to SUA and involved in money laundering.
6       CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V., UNIVERSADS
7                      B.V., PROCOPSERVICES B.V. and PROTECCIO SRO
8            II.   Account 55 (SP ‘1262)
9           114. Account 55 is located in the United Kingdom and held by a
10     third party entity, “Cashflows Europe Limited” (“Cashflows”).
11     Although Backpage is the ultimate beneficiary of Account 55,
12     Cashflows acts first as an entity holding this account for the
13     benefit of Gulietta Group B.V., Universads B.V., Procop Services
14     B.V., and Proteccio SRO (collectively referred to as, the
15     “Entities”), each of which company is owned or controlled by
16     Backpage.    Account 55 was funded with proceeds traceable to SUA,
17     involved in money laundering, or both.
18          115. Account 55 was created outside the United States with the
19     intention of avoiding the “blockade” of Backpage set up by U.S.
20     credit card companies that refused to process Backpage receipts
21     following negative press associated with Backpage.          Approximately
22     99.5% of the payments into Accounts 55 was to be transferred to
23     accounts held by Ad Tech BV, a Backpage controlled company located in
24     the Netherlands, after which transfer, the funds could be directed
25     for the benefit of Backpage or Backpage Operators in the U.S. or
26     abroad.     All funds contained within Account 55 are traceable to SUA
27     and involved in money laundering.
28


                                              62
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 63 of 81 Page ID #:148



1            JJ.    Account 54 (LHVP ‘4431)
2           116. Account 54 is an account maintained in the Republic of
3      Estonia, held in the name of Olist OU for the benefit of Backpage.
4      Account 54 was funded with proceeds traceable to SUA, involved in
5      money laundering, or both.
6           117. Account 54 was created outside the United States with the
7      intention of avoiding the “blockade” of Backpage set up by U.S.
8      credit card companies that refused to process Backpage receipts
9      following negative press associated with Backpage.          Approximately
10     99.5% of the payments into Accounts 54 was to be transferred to
11     accounts held by Ad Tech BV, a Backpage controlled company located in
12     the Netherlands, after which transfer, the funds could be directed
13     for the benefit of Backpage or Backpage Operators in the U.S. or
14     abroad.     All funds contained within Account 54 are traceable to SUA
15     and involved in money laundering.
16                              BACKPAGE-CONTROLLED DOMAIN NAMES
17           KK.    ASCIO/WMB Inc Domain Names
18          118. Until recently, Backpage controlled numerous domain names,
19     which have since been seized by the government pursuant to a seizure
20     warrant issued in this district. 12
21          119. The Seized Domains are registered by “ASCIO TECHNOLOGIES
22     INC” DBA “NETNAMES,” a domain registrar that manages the reservation
23     of internet domain names.        A domain registrar serves to ensure that a
24     registered domain name, like each of the Seized Domains, is not
25     double sold.
26          120. Additionally, a domain registration will allow the owner of
27     the domain to direct internet traffic to a company’s webserver.            The
28
             12   18-MJ-00711

                                               63
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 64 of 81 Page ID #:149



1      Seized Domains were found to have been acquired and maintained with
2      funds traceable to the money laundering scheme described herein,
3      specifically with funds from Account 1, and the Seized Domains were
4      the mechanism Backpage used to promote the prostitution and sex
5      trafficking activity.
6           121. The following domains constitute and are derived from
7      proceeds traceable to SUA, involved in money laundering, or both:
8            a.    atlantabackpage.com
9            b.    backpage.be
10           c.    backpage.com
11           d.    backpage.com.br
12           e.    backpage.cz
13           f.    backpage.dk
14           g.    backpage.ee
15           h.    backpage.es
16           i.    backpage.fi
17           j.    backpage.fr
18           k.    backpage.gr
19           l.    backpage.hu
20           m.    backpage.ie
21           n.    backpage.it
22           o.    backpage.lt
23           p.    backpage.mx
24           q.    backpage.net
25           r.    backpage.no
26           s.    backpage.pl
27           t.    backpage.pt
28           u.    backpage.ro


                                              64
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 65 of 81 Page ID #:150



1            v.    backpage.si
2            w.    backpage.sk
3            x.    backpage.us
4            y.    backpage-insider.com
5            z.    bestofbackpage.com
6            aa.   bestofbigcity.com
7            bb.   bigcity.com
8            cc.   chicagobackpage.com
9            dd.   denverbackpage.com
10           ee.   newyorkbackpage.com
11           ff.   phoenixbackpage.com
12           gg.   sandiegobackpage.com
13           hh.   seattlebackpage.com
14           ii.   tampabackpage.com
15           LL.   SURRENDERED DOMAIN NAMES
16
17          122. Until recently, Backpage also controlled numerous domain
18     names that Backpage has since surrendered (pursuant to its guilty
19     plea on April 5, 2018, in the District of Arizona).
20          123. The following websites were purchased and/or maintained, in
21     whole or in part, with proceeds traceable to SUA, involved in money
22     laundering, or both:
23           a.    admoderation.com (Versio)
24           b.    admoderators.com (Versio)
25           c.    adnet.ws (NetNames)
26           d.    adplace24.com (Versio)
27           e.    adplaces24.com (Versio)
28           f.    adpost24.com (Versio)


                                              65
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 66 of 81 Page ID #:151



1            g.    adpost24.cz (GoDaddy)
2            h.    adquick365.com (Versio)
3            i.    adreputation.com (NetNames)
4            j.    ads-posted-mp.com (Versio)
5            k.    adsplace24.com (Versio)
6            l.    adspot24.com (Versio)
7            m.    adspots24.com (Versio)
8            n.    adsspot24.com (Versio)
9            o.    adtechbv.co.nl (NetNames)
10           p.    adtechbv.com (NetNames)
11           q.    adtechbv.nl (NetNames)
12           r.    advert-ep.com (Versio)
13           s.    adverts-mp.com (Versio)
14           t.    axme.com (GoDaddy)
15           u.    back0age.com (NetNames)
16           v.    backpa.ge (NetNames)
17           w.    backpaee.com (NetNames)
18           x.    backpage-insider.com (NetNames)
19           y.    backpage.adult (NetNames)
20           z.    backpage.ae (NetNames)
21           aa.   backpage.at (NetNames)
22           bb.   backpage.ax (NetNames)
23           cc.   backpage.be (NetNames)
24           dd.   backpage.bg (European domains)
25           ee.   backpage.bg (NetNames)
26           ff.   backpage.ca (NetNames)
27           gg.   backpage.cl (NetNames)
28           hh.   backpage.cn (European domains)


                                              66
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 67 of 81 Page ID #:152



1            ii.   backpage.cn (NetNames)
2            jj.   backpage.co.id (NetNames)
3            kk.   backpage.co.nl (European domains)
4            ll.   backpage.co.nl (NetNames)
5            mm.   backpage.co.nz (NetNames)
6            nn.   backpage.co.uk (NetNames)
7            oo.   backpage.co.ve (NetNames)
8            pp.   backpage.co.za (NetNames)
9            qq.   backpage.com (NetNames)
10           rr.   backpage.com.ar (NetNames)
11           ss.   backpage.com.au (NetNames)
12           tt.   backpage.com.ph (NetNames)
13           uu.   backpage.cz (NetNames)
14           vv.   backpage.dk (NetNames)
15           ww.   backpage.ec (NetNames)
16           xx.   backpage.ee (European domains)
17           yy.   backpage.ee (NetNames)
18           zz.   backpage.es (NetNames)
19           aaa. backpage.fi (European domains)
20           bbb. backpage.fi (NetNames)
21           ccc. backpage.fr (European domains)
22           ddd. backpage.fr (NetNames)
23           eee. backpage.gr (European domains)
24           fff. backpage.gr (NetNames)
25           ggg. backpage.hk (European domains)
26           hhh. backpage.hk (NetNames)
27           iii. backpage.hu (European domains)
28           jjj. backpage.hu (NetNames)


                                              67
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 68 of 81 Page ID #:153



1            kkk. backpage.ie (NetNames)
2            lll. backpage.in (NetNames)
3            mmm. backpage.it (NetNames)
4            nnn. backpage.jp (NetNames)
5            ooo. backpage.kr (NetNames)
6            ppp. backpage.lt (NetNames)
7            qqq. backpage.lv (European domains)
8            rrr. backpage.lv (NetNames)
9            sss. backpage.me (NetNames)
10           ttt. backpage.mx (NetNames)
11           uuu. backpage.my (NetNames)
12           vvv. backpage.net (NetNames)
13           www. backpage.nl (NetNames)
14           xxx. backpage.no (European domains)
15           yyy. backpage.no (NetNames)
16           zzz. backpage.nz (NetNames)
17           aaaa.      backpage.pe (NetNames)
18           bbbb.      backpage.ph (NetNames)
19           cccc.      backpage.pk (NetNames)
20           dddd.      backpage.pl (NetNames)
21           eeee.      backpage.porn (NetNames)
22           ffff.      backpage.pt (NetNames)
23           gggg.      backpage.ro (European domains)
24           hhhh.      backpage.ro (NetNames)
25           iiii.      backpage.se (NetNames)
26           jjjj.      backpage.sex (NetNames)
27           kkkk.      backpage.sg (NetNames)
28           llll.      backpage.si (European domains)


                                              68
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 69 of 81 Page ID #:154



1            mmmm.      backpage.si (NetNames)
2            nnnn.      backpage.sk (European domains)
3            oooo.      backpage.sk (NetNames)
4            pppp.      backpage.sucks (NetNames)
5            qqqq.      backpage.tw (NetNames)
6            rrrr.      backpage.uk (NetNames)
7            ssss.      backpage.uk.com (NetNames)
8            tttt.      backpage.us (NetNames)
9            uuuu.      backpage.vn (NetNames)
10           vvvv.      backpage.xxx (NetNames)
11           wwww.      backpage.xyz (NetNames)
12           xxxx.      backpagecompimp.com (NetNames)
13           yyyy.      backpagecompimps.com (NetNames)
14           zzzz.      backpagepimp.com (NetNames)
15           aaaaa.     backpagepimps.com (NetNames)
16           bbbbb.     backpagg.com (NetNames)
17           ccccc.     backpagm.com (NetNames)
18           ddddd.     backpagu.com (NetNames)
19           eeeee.     backpaoe.com (NetNames)
20           fffff.     backpawe.com (NetNames)
21           ggggg.     backqage.com (NetNames)
22           hhhhh.     backrage.com (NetNames)
23           iiiii.     backxage.com (NetNames)
24           jjjjj.     bakkpage.com (NetNames)
25           kkkkk.     bcklistings.com (NetNames)
26           lllll.     bestofbackpage.com (NetNames)
27           mmmmm.     bestofbigcity.com (NetNames)
28           nnnnn.     bickpage.com (NetNames)


                                              69
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 70 of 81 Page ID #:155



1            ooooo.     bigcity.com (NetNames)
2            ppppp.     bpclassified.com (NetNames)
3            qqqqq.     bpclassifieds.com (NetNames)
4            rrrrr.     carlferrer.com (NetNames)
5            sssss.     clasificadosymas.com (NetNames)
6            ttttt.     clasificadosymas.net (NetNames)
7            uuuuu.     clasificadosymas.org (NetNames)
8            vvvvv.     classifiedsolutions.co.uk (NetNames)
9            wwwww.     classifiedsolutions.net (NetNames)
10           xxxxx.     classyadultads.com (Versio)
11           yyyyy.     columbusbackpage.com (NetNames)
12           zzzzz.     connecticutbackpage.com (NetNames)
13           aaaaaa.    cracker.co.id (NetNames)
14           bbbbbb.    cracker.com (NetNames)
15           cccccc.    cracker.com.au (NetNames)
16           dddddd.    cracker.id (NetNames)
17           eeeeee.    cracker.net.au (NetNames)
18           ffffff.    crackers.com.au (NetNames)
19           gggggg.    crackers.net.au (NetNames)
20           hhhhhh.    ctbackpage.com (NetNames)
21           iiiiii.    dallasbackpage.com (NetNames)
22           jjjjjj.    denverbackpage.com (NetNames)
23           kkkkkk.    easypost123.com (Versio)
24           llllll.    easyposts123.com (Versio)
25           mmmmmm.    emais.com.pt (NetNames)
26           nnnnnn.    evilempire.com (NetNames)
27           oooooo.    ezpost123.com (Versio)
28           pppppp.    fackpage.com (NetNames)


                                              70
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 71 of 81 Page ID #:156



1            qqqqqq.    fastadboard.com (Versio)
2            rrrrrr.    guliettagroup.nl (Versio)
3            ssssss.    htpp.org (NetNames)
4            tttttt.    ichold.com (NetNames)
5            uuuuuu.    internetspeechfoundation.com (nameisp)
6            vvvvvv.    internetspeechfoundation.org (nameisp)
7            wwwwww.    loads2drive.com (NetNames)
8            xxxxxx.    loadstodrive.com (NetNames)
9            yyyyyy.    loadtodrive.com (NetNames)
10           zzzzzz.    losangelesbackpage.com (NetNames)
11           aaaaaaa.   mediafilecloud.com (NetNames)
12           bbbbbbb.   miamibackpage.com (NetNames)
13           ccccccc.   minneapolisbackpage.com (NetNames)
14           ddddddd.   mobileposting.com (Versio)
15           eeeeeee.   mobilepostings.com (Versio)
16           fffffff.   mobilepostlist.com (Versio)
17           ggggggg.   mobilposting.com (Versio)
18           hhhhhhh.   naked.city (NetNames)
19           iiiiiii.   nakedcity.com (NetNames)
20           jjjjjjj.   newyorkbackpage.com (NetNames)
21           kkkkkkk.   paidbyhour.com (NetNames)
22           lllllll.   petseekr.com (NetNames)
23           mmmmmmm.   petsfindr.com (NetNames)
24           nnnnnnn.   phoenixbackpage.com (NetNames)
25           ooooooo.   posteasy123.com (Versio)
26           ppppppp.   postfaster.com (NetNames)
27           qqqqqqq.   postfastly.com (NetNames)
28           rrrrrrr.   postfastr.com (NetNames)


                                              71
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 72 of 81 Page ID #:157



1            sssssss.   postonlinewith.com (Versio)
2            ttttttt.   postonlinewith.me (Versio)
3            uuuuuuu.   postseasy123.com (Versio)
4            vvvvvvv.   postsol.com (GoDaddy)
5            wwwwwww.   postszone24.com (Versio)
6            xxxxxxx.   postzone24.com (Versio)
7            yyyyyyy.   postzones24.com (Versio)
8            zzzzzzz.   rentseekr.com (NetNames)
9            aaaaaaaa. results911.com (NetNames)
10           bbbbbbbb. sandiegobackpage.com (NetNames)
11           cccccccc. sanfranciscobackpage.com (NetNames)
12           dddddddd. seattlebackpage.com (NetNames)
13           eeeeeeee. sellyostuffonline.com (Versio)
14           ffffffff. sfbackpage.com (NetNames)
15           gggggggg. simplepost24.com (Versio)
16           hhhhhhhh. simpleposts24.com (Versio)
17           iiiiiiii. svc.ws (NetNames)
18           jjjjjjjj. truckrjobs.com (NetNames)
19           kkkkkkkk. ugctechgroup.com (NetNames)
20           llllllll. universads.nl (Versio)
21           mmmmmmmm. villagevoicepimps.com (GoDaddy)
22           nnnnnnnn. websitetechnologies.co.uk (NetNames)
23           oooooooo. websitetechnologies.com (NetNames)
24           pppppppp. websitetechnologies.net (NetNames)
25           qqqqqqqq. websitetechnologies.nl (NetNames)
26           rrrrrrrr. websitetechnologies.org (NetNames)
27           ssssssss. weprocessmoney.com (GoDaddy)
28           tttttttt. wst.ws (NetNames)


                                              72
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 73 of 81 Page ID #:158



1            uuuuuuuu. xn--yms-fla.com (NetNames)
2            vvvvvvvv. ymas.ar.com (European domains)
3            wwwwwwww. ymas.br.com (European domains)
4            xxxxxxxx. ymas.br.com (NetNames)
5            yyyyyyyy. ymas.bz (European domains)
6            zzzzzzzz. ymas.bz (NetNames)
7            aaaaaaaaa.       ymas.cl (European domains)
8            bbbbbbbbb.       ymas.cl (NetNames)
9            ccccccccc.       ymas.co.bz (European domains)
10           ddddddddd.       ymas.co.bz (NetNames)
11           eeeeeeeee.       ymas.co.cr (European domains)
12           fffffffff.       ymas.co.cr (NetNames)
13           ggggggggg.       ymas.co.ni (European domains)
14           hhhhhhhhh.       ymas.co.ni (NetNames)
15           iiiiiiiii.       ymas.co.ve (European domains)
16           jjjjjjjjj.       ymas.co.ve (NetNames)
17           kkkkkkkkk.       ymas.com (NetNames)
18           lllllllll.       ymas.com.br (European domains)
19           mmmmmmmmm.       ymas.com.br (NetNames)
20           nnnnnnnnn.       ymas.com.bz (European domains)
21           ooooooooo.       ymas.com.bz (NetNames)
22           ppppppppp.       ymas.com.co (European domains)
23           qqqqqqqqq.       ymas.com.co (NetNames)
24           rrrrrrrrr.       ymas.com.do (European domains)
25           sssssssss.       ymas.com.do (NetNames)
26           ttttttttt.       ymas.com.ec (European domains)
27           uuuuuuuuu.       ymas.com.ec (NetNames)
28           vvvvvvvvv.       ymas.com.es (European domains)


                                              73
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 74 of 81 Page ID #:159



1            wwwwwwwww.       ymas.com.es (NetNames)
2            xxxxxxxxx.       ymas.com.gt (European domains)
3            yyyyyyyyy.       ymas.com.gt (NetNames)
4            zzzzzzzzz.       ymas.com.hn (European domains)
5            aaaaaaaaaa.      ymas.com.hn (NetNames)
6            bbbbbbbbbb.      ymas.com.mx    (NetNames)
7            cccccccccc.      ymas.com.ni (European domains)
8            dddddddddd.      ymas.com.ni (NetNames)
9            eeeeeeeeee.      ymas.com.pe (European domains)
10           ffffffffff.      ymas.com.pe (NetNames)
11           gggggggggg.      ymas.com.pr (European domains)
12           hhhhhhhhhh.      ymas.com.pr (NetNames)
13           iiiiiiiiii.      ymas.com.pt    (NetNames)
14           jjjjjjjjjj.      ymas.com.uy (European domains)
15           kkkkkkkkkk.      ymas.com.uy (NetNames)
16           llllllllll.      ymas.com.ve (European domains)
17           mmmmmmmmmm.      ymas.com.ve (NetNames)
18           nnnnnnnnnn.      ymas.cr (European domains)
19           oooooooooo.      ymas.cr (NetNames)
20           pppppppppp.      ymas.do (European domains)
21           qqqqqqqqqq.      ymas.do (NetNames)
22           rrrrrrrrrr.      ymas.ec (European domains)
23           ssssssssss.      ymas.ec (NetNames)
24           tttttttttt.      ymas.es (European domains)
25           uuuuuuuuuu.      ymas.es (NetNames)
26           vvvvvvvvvv.      ymas.org (NetNames)
27           wwwwwwwwww.      ymas.pe (European domains)
28           xxxxxxxxxx.      ymas.pe (NetNames)


                                              74
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 75 of 81 Page ID #:160



1            yyyyyyyyyy.      ymas.pt (NetNames)
2            zzzzzzzzzz.      ymas.us (European domains)
3            aaaaaaaaaaa.     ymas.us (NetNames)
4            bbbbbbbbbbb.     ymas.uy (European domains)
5            ccccccccccc.     ymas.uy (NetNames)
6            ddddddddddd.     ymas.uy.com (European domains)
7                               BACKPAGE SURRENDERED ASSETS
8            MM.   Assets Surrendered To The United States By Backpage
9           124. On or about May 8, 2018, all of the funds, digital
10     currencies, and other property listed in this subsection were
11     transferred into the United States Postal Inspection Service holding
12     bank account, Bitcoins wallet, Bitcoins Cash wallet, Litecoin wallet,
13     and Bitcoins Gold wallet.      These Surrendered Assets constitute and
14     are derived from proceeds traceable to SUA, involved in money
15     laundering, or both.
16          125. On May 8, 2018, within the Stipulation for Preliminary
17     Order of Forfeiture, CR18-465-PHX-SPL, Ferrer, in his capacity as CEO
18     of Backpage, stipulated that the following bank funds, securities, or
19     other assets are criminally derived proceeds of Backpage’s illegal
20     activity, involved in money laundering transactions, or both, and as
21     such, are forfeitable property:
22           a.    $699,940.00 wire transferred from ING Bank account ‘7684,
23     held in the name of Payment Solutions BV.
24           b.    $106,988.41 wire transferred from ING Bank account ‘2071,
25     held in the name of Payment Solutions BV.
26           c.    $499,910.01 wire transferred from US Bank account ‘0239,
27     held in the name of Affordable Bail Bonds LLC.
28           d.    $50,000.00 wire transferred from Enterprise Bank and Trust


                                              75
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 76 of 81 Page ID #:161



1      account ‘7177, held in the name of Global Trading Solutions LLC.
2            e.    $1,876.36 wire transferred from ING Bank account ‘2071,
3      held in the name of Payment Solutions BV.
4            f.    $50,357.35 wire transferred from ING Bank account ‘7684,
5      held in the name of Payment Solutions BV.
6            g.    $248,970.00 wire transferred from Citibank NA, account
7      ‘0457, held in the name of Paul Hastings LLP.
8            h.    $52,500.00 wire transferred from Enterprise Bank and Trust
9      account ‘7177, held in the name of Global Trading Solutions LLC.
10           i.    $65,000.00 wire transferred from Enterprise Bank and Trust
11     account ‘7177, held in the name of Global Trading Solutions LLC.
12           j.    $5,534.54 wire transferred from Enterprise Bank and Trust
13     account ‘7177, held in the name of Global Trading Solutions LLC.
14           k.    $52,500.00    wire transferred from Crypto Capital
15                      i.      6 Bitcoins transferred from a Backpage controlled
16     wallet;
17                      ii.     199.99995716 Bitcoins transferred from a Backpage
18     controlled wallet;
19                      iii. 404.99984122 Bitcoins transferred from a Backpage
20     controlled wallet;
21                      iv.     173.97319 Bitcoins transferred from a Backpage
22     controlled wallet;
23                      v.      411.00019 Bitcoins transferred from a Backpage
24     controlled wallet;
25                      vi.     2.00069333 Bitcoins transferred from a Backpage
26     controlled wallet;
27                      vii. 136.6544695 Bitcoins transferred from a Backpage
28     controlled wallet;


                                              76
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 77 of 81 Page ID #:162



1                       viii.        2,673.59306905 Bitcoins Cash transferred
2      from a Backpage controlled wallet;
3                       ix.     55.5 Bitcoins Cash transferred from a Backpage
4      controlled wallet;
5                       x.      73.62522241 Bitcoins Cash transferred from a
6      Backpage controlled wallet;
7                       xi.     16,310.79413202 Litecoin transferred from a
8      Backpage controlled wallet;
9                       xii. 783.9735116 Litecoin transferred from a Backpage
10     controlled wallet; and
11                      xiii.        509.81904619 Bitcoins Gold transferred from
12     a Backpage controlled wallet.
13           NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT TREMAINE
14          126. On August 13, 2018, Davis Wright Tremaine initiated a wire
15     transfer of $3,713,121.03 from Bank of America account ‘3414, held in
16     the name of Davis Wright Tremaine, LLP into the government holding
17     account.
18           a.    Between January 13 and January 20, 2017, a GoCoin account
19     wire transferred $1,318,800 to the Veritex Account.
20           b.    On June 22, 2017, the Veritex Account wire transferred
21     $1,000,000 into Account 27.
22           c.    On April 27, 2017, the Netherlands Account wire transferred
23     $2,500,000 to Account 27.
24           d.    On April 28, 2017, the Netherlands Account wire transferred
25     $2,500,000 to Account 27.
26           e.    On May 24, 2017, Account 1 wire transferred $500,000 into
27     Account 27.
28           f.    On September 13, 2017, Account 1 wire transferred


                                              77
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 78 of 81 Page ID #:163



1      $1,000,000 into Account 27.
2            g.    On September 27, 2017, the Netherlands Account wire
3      transferred about $778,802.96 into Account 27.
4            h.    On October 20, 2017, Account 1 wire transferred $500,000
5      into Account 27.
6
7                                 FIRST CLAIM FOR RELIEF
8                               (18 U.S.C. § 981(a)(1)(C))
9           127. Based on the facts set out above, Plaintiff alleges that
10     the Defendant Asset constitutes, and is derived from, proceeds
11     traceable to one or more violations of Title 18, United States Code,
12     Sections 1591 (Sex Trafficking of Children) and 1952 (Interstate and
13     Foreign Travel in Aid of Racketeering Enterprise), each of which is a
14     specified unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A),
15     1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a conspiracy to commit such
16     offenses.    The Defendant Asset is therefore subject to forfeiture to
17     the United States pursuant to 18 U.S.C. § 981(a)(1)(C).
18                                SECOND CLAIM FOR RELIEF
19                              (18 U.S.C. § 981(a)(1)(A))
20          128. Based on the facts set out above, Plaintiff alleges that
21     the Defendant Asset was involved in, and is traceable to, property
22     involved in one or more transactions or attempted transactions in
23     violation of section 18 U.S.C. § 1957, and a conspiracy to commit
24     such offenses, in violation of section 18 U.S.C. § 1956(h).
25     Specifically, the Defendant Assets was involved in and is traceable
26     to property involved in one or more financial transactions, attempted
27     transactions, and a conspiracy to conduct or attempt to conduct such
28     transactions in criminally derived property of a value greater than


                                              78
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 79 of 81 Page ID #:164



1      $10,000 that was derived from specified unlawful activities, to wit,
2      violations of Title 18, United States Code, Sections 1591 (Sex
3      Trafficking of Children) and 1952 (Interstate and Foreign Travel in
4      Aid of Racketeering Enterprise), each of which is a specified
5      unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv)
6      and 1956(c)(7)(D), and a conspiracy to commit such offenses.            The
7      Defendant Asset is therefore subject to forfeiture to the United
8      States pursuant to 18 U.S.C. § 981(a)(1)(A).
9                                 THIRD CLAIM FOR RELIEF
10                              (18 U.S.C. § 981(a)(1)(A))
11          129. Based on the facts set out above, Plaintiff alleges that
12     the Defendant Asset was involved in, and is traceable to property
13     involved in, one or more transactions or attempted transactions in
14     violation of section 18 U.S.C. § 1956(a)(1)(B)(i) (Concealment Money
15     Laundering), (a)(2) (International Money Laundering), and a
16     conspiracy to commit such offenses, in violation of section 18 U.S.C.
17     § 1956(h).    Specifically, the Defendant Asset was involved in and is
18     traceable to property involved in one or more financial transactions,
19     attempted transactions, and a conspiracy to conduct or attempt to
20     conduct such transactions involving the proceeds of specified
21     unlawful activity, to wit, violations of Title 18, United States
22     Code, Sections 1591 (Sex Trafficking of Children) and 1952
23     (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
24     each of which is a specified unlawful activity under 18 U.S.C.
25     §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a
26     conspiracy to commit such offenses.         The Defendant Asset is therefore
27     subject to forfeiture to the United States pursuant to 18 U.S.C. §
28     981(a)(1)(A).


                                              79
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 80 of 81 Page ID #:165



1             WHEREFORE, plaintiff United States of America prays that:
2            (a) due process issue to enforce the forfeiture of the
3      Defendant Asset;
4            (b) due notice be given to all interested parties to appear and
5      show cause why forfeiture should not be decreed;
6            (c) that this Court decree forfeiture of the Defendant Asset to
7      the United States of America for disposition according to law; and
8            (d) for such other and further relief as this Court may deem
9      just and proper, together with the costs and disbursements of this
10     action.
11      Dated: October 11, 2018              NICOLA T. HANNA
                                             United States Attorney
12                                           LAWRENCE S. MIDDLETON
                                             Assistant United States Attorney
13                                           Chief, Criminal Division
                                             STEVEN R. WELK
14                                           Assistant United States Attorney
                                             Chief, Asset Forfeiture Section
15
16                                           ____/s/John J. Kucera________
                                             JOHN J. KUCERA
17                                           Assistant United States Attorney
18                                           Attorneys for Plaintiff
                                             United States of America
19
20
21
22
23
24
25
26
27
28


                                              80
     Case 2:18-cv-08764-RGK-PJW Document 2 Filed 10/11/18 Page 81 of 81 Page ID #:166



1                                       VERIFICATION
2            I, Lyndon A Versoza, hereby declare that:
3            1.    I am a United States Postal Inspector with the United
4      States Postal Inspection Service.       I am the case agent for the civil
5      forfeiture action entitled United States v. Real Property Located in
6
       Paradise Valley, Arizona.
7
             2.    I have read the above Verified Complaint for Forfeiture and
8
       know its contents, which is based upon my own personal knowledge and
9
       reports provided to me by other agents.
10
             3.    Everything contained in the Complaint is true and correct,
11
       to the best of my knowledge and belief.
12
             I declare under penalty of perjury that the foregoing is true
13
       and correct.
14
             Executed on October 11, 2018 in Los Angeles, California.
15
16
17                                             _____________________________
                                               LYNDON A VERSOZA
18                                             U.S. Postal Inspector
19                                             United States Postal Inspection
                                               Service
20
21
22
23
24
25
26
27
28


                                              81
